Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 1 of 24




                    Exhibit 4
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 2 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
                                                                                      A            A            A                             D               D
    1       538K44034     3/8/2015        ES         COUNTY        $8,700.00                                               $30,000.00
    2       53624G570    3/24/2015        CG         MUTUAL       $10,000.00       8/29/2016      21           Yes         $50,000.00     $50,000.00     11/9/2016
    3       536G19077    4/22/2015       TM          MUTUAL       $10,300.00        1/8/2016      21           Yes        $100,000.00     $25,370.00      5/4/2016
    4       53646G715    4/30/2015       MV          MUTUAL       $10,500.00      11/18/2015      30           Yes         $30,000.00     $17,000.00     1/11/2016
    5       53646G715    4/30/2015       JFG         MUTUAL       $10,300.00      11/18/2015      30           Yes         $30,000.00     $17,000.00     1/20/2016
    6       53648K521     5/5/2015       RM          COUNTY       $10,300.00        6/2/2016      15           Yes         $50,000.00     $24,000.00     6/15/2018
    7       536K98887    5/21/2015        JH         MUTUAL       $30,100.00       1/27/2016      15           No         $500,000.00     $10,500.00     5/25/2016
                                                                                                                                              D               D
    8       53663P494    5/30/2015       MA          MUTUAL       $10,300.00        3/7/2016      15           Yes         $30,000.00
    9       536M50254     6/3/2015        EA         MUTUAL         $500.00        3/9/2016       21           Yes        $100,000.00     $15,180.00     4/25/2016
   10       53677F954     6/5/2015        MS         COUNTY       $10,000.00       5/17/2016      10           Yes         $30,000.00      $7,500.00      6/5/2017
   11       536M93445     6/5/2015        DS         MUTUAL       $19,800.00      10/26/2015      17           Yes        $100,000.00     $50,000.00     2/20/2016
   12        53670J821    6/8/2015       TM          MUTUAL       $10,300.00        3/4/2016      30           Yes         $30,000.00     $30,000.00      3/7/2016
   13       53672P637    6/14/2015        JG         COUNTY       $10,000.00        1/8/2016      31           Yes         $30,000.00     $20,400.00     2/24/2016
   14       53675Q440    6/18/2015        SZ         MUTUAL       $10,300.00       11/6/2015      15           Yes         $30,000.00     $30,000.00      1/8/2016
   15       536W45049    6/18/2015        LS         MUTUAL       $30,300.00       1/28/2016      10           Yes         $30,000.00     $30,000.00     3/29/2016
                                                                                                   B            B
   16       536W45049    6/18/2015        EE         MUTUAL       $10,800.00       1/28/2016                               $30,000.00     $18,500.00     3/29/2016
   17       536W45049    6/18/2015         IP        MUTUAL        $9,400.00       1/28/2016      10           Yes         $30,000.00     $10,000.00     3/29/2016
   18       536Q72994    6/27/2015        GK         COUNTY        $8,500.00       6/22/2016      10           Yes         $30,000.00     $30,000.00     7/22/2016
                                                                                                   C                                          D               D
   19       53682W021    6/29/2015       CW          MUTUAL       $10,300.00       5/27/2016                   Yes         $30,000.00
   20       536R06825    6/29/2015         JS        MUTUAL       $10,000.00      7/15/2016       10           Yes         $30,000.00     $30,000.00     7/25/2016
   21       536R06825    6/29/2015        ZS         MUTUAL       $10,000.00       7/15/2016      10           Yes         $30,000.00     $26,000.00     7/25/2016
   22       536R14139    6/30/2015        EV         MUTUAL       $20,100.00        2/4/2016      15           Yes         $30,000.00     $30,000.00     2/26/2016
   23       536R15001     7/1/2015        TN         MUTUAL         $500.00        6/23/2016      15           Yes         $50,000.00     $25,095.00     7/18/2016
                                                                                      A            A            A
   24       536R94947     7/7/2015        FA         COUNTY       $10,300.00                                               $30,000.00     $30,000.00      3/1/2016
   25       536S09604     7/8/2015        KC         MUTUAL       $19,800.00        5/2/2016      15           Yes         $30,000.00     $30,000.00     6/23/2016
   26       536S44512    7/10/2015       KMS         COUNTY         $500.00        4/11/2016      14           Yes         $30,000.00      $7,500.00      6/1/2017
   27       536T81561    7/15/2015        LO         COUNTY         $500.00       11/24/2015      30           Yes         $30,000.00     $15,500.00    12/21/2015
   28       53692Q136    7/16/2015        ES         MUTUAL       $10,300.00       2/16/2016      15           No         $100,000.00     $27,300.00     4/25/2016
   29       53693X182    7/18/2015       OVR         MUTUAL       $10,500.00      11/20/2015      30           Yes         $30,000.00     $30,000.00    12/17/2015
                                                                                                   C            C
   30       53697N480    7/19/2015       MP          MUTUAL       $20,100.00       12/1/2015                               $30,000.00     $10,000.00      2/1/2016
   31       53694F197    7/19/2015       MP          COUNTY       $20,100.00       12/1/2015      15           Yes         $30,000.00     $30,000.00    12/21/2015
   32       53708X955     8/9/2015       MA          MUTUAL       $20,300.00      11/13/2015      30           Yes         $30,000.00     $30,000.00    12/12/2015
   33       53708X955     8/9/2015        JA         MUTUAL       $20,300.00      11/16/2015      30           Yes         $30,000.00     $30,000.00    12/12/2015
                                                                                                   C            C
   34       536X09593     8/9/2015       MA          MUTUAL       $20,300.00       12/4/2015                               $30,000.00     $14,000.00     1/28/2016
                                                                                                   C            C
   35       536X09593     8/9/2015        JA         MUTUAL       $20,300.00       12/4/2015                               $30,000.00     $13,700.00     1/28/2016
   36       537G79228    8/12/2015        JSJ        MUTUAL       $29,600.00      12/16/2015      15           Yes         $30,000.00     $30,000.00      2/3/2016
   37       53711N285    8/16/2015       OM          MUTUAL         $500.00        3/25/2016      28           Yes        $250,000.00     $15,500.00     1/10/2017
   38       536Z22834    8/18/2015        SP         MUTUAL       $10,300.00       8/11/2016      15           Yes         $30,000.00     $30,000.00     9/12/2016
   39       53711R801    8/18/2015        SS         MUTUAL         $500.00       12/18/2015      30           Yes         $30,000.00     $19,000.00    10/19/2016
   40       53711R801    8/18/2015        SV         MUTUAL         $500.00       12/18/2015      30           Yes         $30,000.00     $10,000.00    10/19/2016


                                                                                   Page 1
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 3 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
                                                                                                                                              D               D
   41       53713H952     8/19/2015       TD         COUNTY       $10,000.00       5/30/2018      11           Yes          $50,000.00
   42       536Z69771     8/21/2015       DV         MUTUAL        $500.00          5/3/2016      14           Yes          $50,000.00    $23,200.00      9/9/2016
                                                                                                   C            C
   43       53714K512     8/21/2015       DV         MUTUAL        $500.00         7/19/2016                                $50,000.00    $10,000.00     4/26/2017
                                                                                                   C            C
   44       53714K512     8/21/2015       LV         MUTUAL        $500.00         7/19/2016                                $50,000.00     $9,500.00     4/26/2017
                                                                                                   C
   45       53716F844     8/21/2015      MN          MUTUAL       $10,300.00       1/8/2016                    Yes          $30,000.00    $10,000.00      2/5/2018
   46       536Z98596     8/24/2015      MQ          MUTUAL       $10,300.00       1/18/2016      21           No          $250,000.00    $27,000.00     3/28/2016
   47       53715W067     8/24/2015      NRZ         MUTUAL        $500.00         2/10/2016      21           Yes          $30,000.00    $29,500.00      3/4/2016
   48       53717S489     8/26/2015       PL         COUNTY       $20,100.00       8/10/2017      14           Yes          $30,000.00    $30,000.00     9/28/2017
   49       537B32080     8/27/2015      HDG         COUNTY       $29,900.00      12/22/2015      30           Yes          $30,000.00    $30,000.00      2/9/2016
   50       537B83674      9/1/2015       DE         MUTUAL       $39,900.00       2/21/2017      28           Yes          $50,000.00    $50,000.00     7/25/2017
   51       53723P800      9/8/2015      PMP         COUNTY       $29,600.00        2/5/2016      15           Yes          $30,000.00    $30,000.00     2/26/2016
   52       537D15060     9/11/2015      DPJ         COUNTY       $20,100.00      12/16/2016      15           Yes        $1,000,000.00   $63,000.00     1/11/2017
   53       53726V898     9/11/2015      RM          MUTUAL        $500.00          5/5/2016      14           Yes          $50,000.00    $35,000.00     6/19/2018
   54       53728V185     9/15/2015       AS         MUTUAL       $10,300.00       5/11/2016      15           Yes          $30,000.00    $30,000.00     6/29/2016
   55       53729M530     9/17/2015      JAR         MUTUAL       $29,600.00       3/23/2016      15           Yes          $30,000.00    $30,000.00      4/4/2016
   56       53736P604     9/17/2015       CIP        COUNTY        $500.00         4/12/2016      17           Yes          $30,000.00    $22,218.32     6/28/2016
   57       53736P604     9/17/2015      JMd         COUNTY        $500.00         3/23/2016      16           Yes          $30,000.00    $30,000.00     6/28/2016
   58       537D74849     9/17/2015      VM          MUTUAL        $500.00         1/27/2016      21           No           $50,000.00    $11,500.00     4/19/2016
   59       537D87559     9/18/2015       BC         MUTUAL       $10,600.00      10/18/2016      14           Yes          $30,000.00    $27,214.39    11/17/2016
   60       537F52640     9/23/2015      LMT         MUTUAL       $20,100.00      5/26/2016       14           Yes          $30,000.00    $30,000.00     6/28/2016
   61       53735F464     9/26/2015       LB         MUTUAL       $10,000.00       7/22/2016      21           Yes          $50,000.00    $35,000.00      8/2/2017
   62       537G47469     10/2/2015      SKP         MUTUAL       $10,300.00       7/21/2016      14           Yes          $50,000.00    $26,000.00    10/14/2016
   63       537H11188     10/7/2015       AL         MUTUAL       $20,100.00       5/24/2016      16           Yes          $30,000.00    $30,000.00     6/10/2016
   64       537H50437    10/10/2015       SD         MUTUAL        $500.00         4/13/2016      10           Yes          $30,000.00    $17,250.00     6/23/2016
   65       537H71769    10/11/2015       BT         MUTUAL        $500.00          3/1/2016      15           No           $50,000.00    $14,000.00      7/3/2016
   66       53747P003    10/18/2015       JN         MUTUAL       $20,100.00       2/24/2016      30           Yes          $30,000.00    $30,000.00     3/31/2016
                                                                                                   C
   67        537J61411   10/20/2015       SL         MUTUAL        $500.00         3/16/2016                   Yes          $30,000.00    $12,000.00    10/18/2016
                                                                                                   C
   68        537J61411   10/20/2015       SM         MUTUAL        $500.00         3/16/2016                   Yes          $30,000.00    $14,000.00     5/26/2016
   69        537J92019   10/22/2015       LM         MUTUAL       $10,000.00       5/12/2016      30           No          $100,000.00    $27,000.00     6/15/2017
   70       537K72276    10/28/2015       BS         MUTUAL       $19,800.00       7/13/2016      15           Yes         $100,000.00    $48,000.00     8/15/2016
   71       537L04739     11/2/2015       JA         MUTUAL        $500.00         9/26/2016      21           Yes          $30,000.00    $12,600.00    10/27/2016
                                                                                                                                              D               D
   72       537M15407     11/2/2015       IG         MUTUAL       $10,600.00        8/8/2016      16           Yes          $30,000.00
   73       53756W237     11/3/2015        YJ        COUNTY        $500.00          6/2/2016      15           Yes          $30,000.00    $30,000.00      9/4/2016
                                                                                                   C                                          D               D
   74       53758D772     11/3/2015       NS         MUTUAL       $10,000.00       10/9/2018                   No           $50,000.00
   75       537L44171     11/4/2015      BM          MUTUAL        $500.00          5/3/2016      30           Yes         $500,000.00    $38,000.00     8/16/2016
   76       537L60458     11/5/2015      MAL         MUTUAL       $10,000.00       4/28/2016      15           Yes          $50,000.00    $10,808.00     6/22/2018
                                                                                                   C
   77        53759J067    11/5/2015       BL         MUTUAL       $10,300.00       7/20/2016                   Yes          $30,000.00    $30,000.00    12/14/2017
   78       537L82778     11/6/2015       JR         MUTUAL       $10,300.00       3/28/2016      21           Yes          $50,000.00    $42,000.00     7/18/2016
                                                                                                                                              E
   79       537M15349     11/8/2015        SJ        MUTUAL       $20,100.00       1/11/2017      14           No          $100,000.00                    2/8/2019



                                                                                   Page 2
                                 Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 4 of 24
                                                  Exhibit 4 - RICO and Demand Appendix
   A            B            C            D            E              F              G           H             I               J             K               L
              Claim                    Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.               Date of Loss                                                                                                                  Date of Mailing
            Number(s)                  Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
   80       53761M037 11/9/2015          GG         MUTUAL       $20,100.00      10/11/2016      14           Yes         $50,000.00     $41,000.00     2/15/2017
   81       53761M037 11/9/2015          YS         MUTUAL       $10,300.00       10/7/2016      14           Yes         $50,000.00     $28,000.00      2/1/2017
   82       537M39273 11/11/2015          SJ        MUTUAL       $20,100.00       4/26/2016      30           Yes         $50,000.00     $50,000.00      7/6/2016
   83       537M86809 11/12/2015         DA         MUTUAL         $500.00        4/11/2016      25           Yes         $50,000.00     $12,500.00     6/23/2016
   84       537M63794 11/13/2015         AM         MUTUAL       $19,800.00       9/19/2016      21           Yes         $30,000.00     $30,000.00     11/1/2016
   85       53763T424 11/13/2015         MS         MUTUAL         $500.00        4/13/2016      12           Yes         $30,000.00     $24,000.00     4/26/2016
   86        53764J037 11/14/2015        RJ         MUTUAL       $18,500.00       7/12/2016      31           Yes         $50,000.00     $13,000.00     8/30/2016
   87       537M78538 11/14/2015         RJ         COUNTY       $18,500.00       2/12/2016      14           Yes         $30,000.00     $30,000.00     2/25/2016
                                                                                                  C
   88       537M84373 11/15/2015         LN         MUTUAL       $10,000.00       5/20/2016                   Yes         $50,000.00     $25,200.00     4/24/2017
   89       537N19090 11/18/2015         SF         COUNTY       $29,900.00       8/16/2016      14           Yes         $50,000.00     $45,350.00     10/5/2016
   90       537N44356 11/20/2015        OGI         MUTUAL       $29,900.00      5/31/2016       30           Yes         $30,000.00     $30,000.00     8/24/2016
   91       537N44356 11/20/2015         AH         MUTUAL       $10,800.00       5/31/2016      30           Yes         $30,000.00     $30,000.00     8/24/2016
   92       537N74253 11/21/2015         DV         MUTUAL       $18,200.00       8/11/2016      15           Yes         $30,000.00     $26,000.00     8/25/2017
                                                                                                                                             D               D
   93       53769G420 11/23/2015         KR         MUTUAL         $500.00        3/28/2016      14           Yes         $50,000.00
                                                                                                                                             D               D
   94       53771H529 11/26/2015        MSJ         MUTUAL       $10,000.00        5/3/2016      14           Yes         $50,000.00
   95       537P38725 11/26/2015         CPI        MUTUAL       $10,300.00      1/24/2017       24           Yes         $30,000.00     $30,000.00     2/14/2017
   96       53771S939 11/28/2015         TM         COUNTY       $10,300.00       12/1/2016      14           Yes         $30,000.00     $24,100.00      5/1/2017
   97       53771S939 11/28/2015         SS         COUNTY       $10,000.00       12/1/2016      14           Yes         $30,000.00     $21,726.60    11/27/2017
   98       537P30611 11/28/2015         NG         MUTUAL       $10,000.00        8/4/2016      14           Yes         $30,000.00     $30,000.00     9/19/2016
   99       53773G135 12/1/2015          PM         MUTUAL       $10,300.00       6/22/2016      21           Yes        $100,000.00     $15,000.00     8/24/2017
  100        538J95402  12/2/2015       GVV         MUTUAL       $20,100.00      6/23/2016       14           Yes         $30,000.00     $19,000.00     7/24/2017
                                                                                                                                             D               D
  101       537P86526 12/3/2015           KJ        MUTUAL         $500.00        10/2/2017      16           Yes         $50,000.00
  102       53775X367 12/4/2015          MC         MUTUAL       $20,100.00       5/12/2016      30           Yes        $100,000.00     $41,600.00     6/30/2016
  103       537Q27550 12/4/2015          ES         COUNTY       $10,300.00        6/1/2016      30           Yes         $30,000.00     $30,000.00     7/22/2016
  104       53776T690 12/6/2015          UG         MUTUAL         $500.00        4/13/2016      15           Yes        $100,000.00     $15,500.00     6/29/2016
  105       537Q39584 12/8/2015          BA         MUTUAL       $20,100.00        7/1/2016      14           Yes         $30,000.00     $21,000.00    11/20/2016
  106       18778C359 12/9/2015           JE        MUTUAL       $10,300.00       5/12/2016      29           Yes         $30,000.00     $25,280.00     7/11/2016
  107       53824V176 12/9/2015          MA         MUTUAL       $29,900.00       6/22/2016      23           Yes         $30,000.00     $15,000.00      8/8/2016
  108       537Q97099 12/11/2015         SS         MUTUAL       $20,100.00       9/20/2016      30           Yes         $30,000.00     $30,000.00     1/19/2017
  109       537R07221 12/14/2015        ALG         COUNTY        $8,700.00       6/28/2016      30           Yes         $30,000.00     $30,000.00     8/16/2016
                                                                                     A            A            A                             D               D
  110       537R54949 12/17/2015          TJ        MUTUAL         $500.00                                                $30,000.00
  111       437R73412 12/18/2015        MW          MUTUAL         $500.00       8/21/2016       10           Yes         $30,000.00     $16,500.00     1/30/2017
  112       437R73412 12/18/2015         CS         MUTUAL       $10,300.00       2/1/2017       10           No          $30,000.00     $28,723.00      1/8/2018
  113       53783T414 12/18/2015        AMG         MUTUAL       $20,100.00      4/29/2016       30           Yes         $30,000.00     $30,000.00     5/16/2016
                                                                                                  C
  114       53784C221 12/19/2015         TN         MUTUAL         $500.00       3/21/2016                    No          $30,000.00     $13,000.00     3/31/2016
  115       537R79435 12/19/2015         RV         MUTUAL         $500.00       7/15/2016       21           Yes         $30,000.00     $18,500.00    10/21/2016
  116       53784R388 12/20/2015        AFH         MUTUAL        $1,000.00      5/12/2016       21           Yes         $30,000.00     $10,500.00     7/19/2016
                                                                                                  C
  117       187S49711 12/25/2015         BM         MUTUAL       $10,300.00      7/13/2016                    Yes         $15,000.00     $15,000.00      8/4/2016
                                                                                                                                             D               D
  118       537S44811 12/25/2015         LM         MUTUAL       $10,000.00      4/28/2017       14           Yes         $30,000.00
  119       53787T171 12/27/2015         DJ         COUNTY       $10,300.00      2/16/2017       36           Yes         $30,000.00     $26,000.00     7/31/2017


                                                                                  Page 3
                                 Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 5 of 24
                                                  Exhibit 4 - RICO and Demand Appendix
   A           B             C            D            E              F              G           H             I               J             K               L
              Claim                    Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.               Date of Loss                                                                                                                  Date of Mailing
            Number(s)                  Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
  120       537S75150   12/29/2015     MMD          MUTUAL       $29,600.00       5/18/2016      30           Yes          $50,000.00    $50,000.00     7/13/2016
  121       537S83522   12/29/2015      RC          MUTUAL       $29,900.00      6/29/2016       30           Yes         $100,000.00    $42,500.00    12/11/2017
  122       53789Q839   12/30/2015      CG          MUTUAL       $19,800.00       7/25/2016      10           Yes          $30,000.00    $30,000.00     9/14/2016
  123       43791C104     1/1/2016     MO           MUTUAL         $500.00       10/18/2016      10           No           $50,000.00    $15,000.00    12/13/2016
  124       43791C104     1/1/2016      CV          MUTUAL         $500.00       10/18/2016      10           No           $50,000.00    $16,000.00    12/13/2016
  125       53791N793     1/4/2016      MP          MUTUAL       $10,300.00       3/20/2017      88           No          $100,000.00    $26,440.00     5/24/2018
  126       53791N793     1/4/2016      AP          MUTUAL       $10,000.00       3/20/2017      88           No          $100,000.00    $23,500.00     5/24/2018
                                                                                                  C
  127       53792M803     1/5/2016     ECM          COUNTY       $10,300.00       1/12/2017                   Yes          $30,000.00    $23,500.00     3/14/2017
  128       53793L122     1/6/2016      MR          MUTUAL         $500.00        5/13/2016      30           Yes          $30,000.00    $30,000.00      6/2/2016
  129       537T77390     1/6/2016       SS         COUNTY       $19,800.00       8/11/2017      14           Yes          $30,000.00    $30,000.00    12/12/2017
  130       537T84242     1/7/2016       RL         MUTUAL       $10,000.00        5/4/2016      15           Yes        $1,000,000.00   $35,224.00     9/29/2016
                                                                                                                                             D               D
  131       53793W676     1/7/2016      CR          MUTUAL         $500.00       11/10/2017      17           Yes          $50,000.00
  132       53794X225     1/8/2016     AAA          MUTUAL       $19,800.00       6/13/2016      30           Yes         $250,000.00    $26,200.00     8/12/2016
  133       53794X225     1/8/2016      MA          MUTUAL       $10,000.00       6/13/2016      30           Yes         $250,000.00    $26,200.00     8/12/2016
  134       537V06704     1/8/2016      KG          MUTUAL         $500.00         8/2/2016      21           Yes          $30,000.00    $22,300.00     10/5/2016
  135       53795M569     1/9/2016       SR         COUNTY       $10,600.00        7/2/2016      17           Yes         $500,000.00    $30,000.00     8/17/2016
  136       18799G397    1/14/2016       ES         MUTUAL         $500.00        4/28/2016      15           No          $250,000.00    $18,000.00     5/20/2016
  137       537V78122    1/15/2016       FB         MUTUAL       $10,000.00       6/28/2016      14           Yes         $250,000.00    $70,000.00     9/26/2016
  138       537V78122    1/15/2016      NIF         MUTUAL         $500.00        5/11/2016      14           Yes         $250,000.00    $26,000.00     9/16/2016
  139       53800R653    1/18/2016      HG          MUTUAL       $10,300.00       6/20/2016      28           Yes          $30,000.00    $24,000.00     7/21/2016
                                                                                                                                             D               D
  140       537W60299    1/22/2016       IZ         MUTUAL       $20,100.00       5/19/2016      15           Yes          $50,000.00
  141       53802T756    1/22/2016       EJ         MUTUAL       $10,000.00       8/31/2016      16           Yes          $50,000.00    $36,000.00    11/28/2016
  142       53802T756   1/22/2016      REM          MUTUAL        $8,700.00        7/8/2016      21           Yes          $50,000.00    $32,000.00      8/3/2016
  143       53804C770    1/25/2016      EM          MUTUAL       $20,100.00       6/21/2016      15           Yes         $100,000.00    $31,000.00     7/20/2016
  144       53805Z572    1/28/2016     EAP          MUTUAL       $10,300.00       7/20/2016      12           Yes          $30,000.00    $26,075.00      8/3/2016
  145       53808S526    1/31/2016      SN          COUNTY       $10,300.00        2/6/2017      10           Yes          $30,000.00    $13,000.00     6/15/2017
  146       53808S526    1/31/2016      VN          COUNTY         $500.00         2/6/2017      10           No           $30,000.00    $14,000.00     2/23/2017
  147       538H77130     2/2/2016      AU          MUTUAL        $1,000.00       5/26/2016      30           Yes          $30,000.00     $1,000.00      9/8/2016
  148       537Z48403     2/5/2016      NN          MUTUAL       $10,300.00       8/17/2016      15           Yes          $50,000.00    $30,000.00    11/23/2016
  149       537Z48403     2/5/2016      DT          MUTUAL       $10,300.00        8/5/2016      25           Yes          $50,000.00    $21,860.00    11/16/2016
  150       537Z25097     2/6/2016       BJ         MUTUAL       $19,000.00        3/9/2017      30           Yes          $50,000.00    $34,000.00     7/24/2017
  151       53812F547     2/6/2016      DY          COUNTY         $500.00        5/26/2016      10           Yes          $30,000.00    $19,000.00      2/6/2018
                                                                                                  C
  152       53816H093    2/10/2016       FC         MUTUAL       $19,800.00       8/17/2016                   No          $100,000.00    $10,000.00     9/27/2016
                                                                                                  C
  153       53813M910    2/10/2016       FC         COUNTY       $19,800.00       7/29/2016                   Yes          $30,000.00    $30,000.00     8/19/2016
  154       537Z87771    2/11/2016     NBR          COUNTY         $500.00        5/25/2016      30           Yes          $30,000.00    $14,000.00     6/15/2016
  155       53815K264    2/11/2016       PT         MUTUAL       $29,900.00       7/18/2016      14           Yes         $100,000.00    $48,000.00     1/20/2017
  156       537Z99633    2/13/2016       SS         MUTUAL         $500.00         6/9/2016      28           Yes          $30,000.00    $15,500.00      8/4/2016
  157       537Z99633    2/13/2016       JS         MUTUAL         $500.00        9/21/2016      30           Yes          $30,000.00    $23,000.00    12/21/2016
  158       538B39203    2/17/2016     MW           MUTUAL       $10,300.00       8/16/2016      14           Yes         $100,000.00    $13,000.00      4/3/2017
  159       538B61708    2/18/2016      JDL         MUTUAL       $10,000.00       10/5/2016      15           Yes          $30,000.00    $22,000.00    12/29/2016



                                                                                  Page 4
                                 Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 6 of 24
                                                  Exhibit 4 - RICO and Demand Appendix
   A           B             C            D            E              F              G           H             I               J             K                L
              Claim                    Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.               Date of Loss                                                                                                                   Date of Mailing
            Number(s)                  Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
  160       53818Z824   2/20/2016        DA         MUTUAL       $19,800.00        9/9/2016      18           Yes         $30,000.00     $30,000.00     12/22/2016
  161       53819F957   2/20/2016         IK        MUTUAL       $10,000.00       6/30/2016      11           Yes         $30,000.00     $30,000.00      7/15/2016
  162       53819F957   2/20/2016         KL        MUTUAL       $10,300.00       6/30/2016      11           Yes         $30,000.00     $30,000.00      7/15/2016
                                                                                                                                              D               D
  163       53820L582   2/22/2016         AJ        MUTUAL       $10,000.00       9/27/2017       7           Yes         $30,000.00
  164       53821R748   2/25/2016         LC        MUTUAL       $20,100.00       3/20/2017      31           Yes         $30,000.00     $30,000.00      4/25/2017
  165       538D04145   2/27/2016         IG        COUNTY       $20,100.00       8/20/2016      26           Yes         $30,000.00     $30,000.00       2/7/2017
  166       538D79349   2/29/2016       MYV         COUNTY       $20,100.00        8/6/2016      31           Yes         $30,000.00     $30,000.00       6/7/2017
  167       538D79349   2/29/2016        RB         COUNTY       $10,000.00       8/6/2016       31           Yes         $30,000.00     $19,000.00       6/7/2017
  168       538C83271   2/29/2016          IJ       COUNTY       $10,800.00       9/23/2016      14           Yes         $30,000.00     $27,500.00      6/25/2017
  169       538C89718   2/29/2016       RRR         MUTUAL       $19,800.00       8/11/2016      30           Yes        $250,000.00     $60,000.00      10/7/2016
  170       048D29397    3/1/2016        VR         MUTUAL       $29,900.00       1/24/2017      10           Yes        $100,000.00     $30,000.00      7/26/2017
                                                                                                                                              D               D
  171       538D14687    3/2/2016        KD         COUNTY         $500.00       12/22/2017      15           Yes         $30,000.00
  172       53826T498    3/4/2016         AS        MUTUAL         $500.00        7/13/2016      30           Yes         $30,000.00     $12,560.00      2/15/2017
  173       538D39877    3/4/2016         IP        MUTUAL       $10,800.00        6/6/2016      10           Yes         $50,000.00     $28,000.00      6/22/2016
  174       538D54714    3/4/2016       MM          COUNTY       $29,600.00        9/1/2016      15           Yes         $30,000.00     $30,000.00      11/1/2016
                                                                                                                                              D               D
  175       538D78840    3/8/2016         AS        MUTUAL         $300.00         3/7/2017      10           No          $30,000.00
  176       538D85962    3/8/2016         SP        MUTUAL       $10,300.00       8/24/2016      30           Yes         $50,000.00     $29,000.00      1/31/2017
  177       53829R960   3/10/2016        JLZ        MUTUAL       $19,800.00       8/26/2016      10           Yes        $100,000.00     $43,500.00      10/4/2016
  178       538F36618   3/12/2016        AD         MUTUAL         $500.00         8/9/2016      14           Yes         $30,000.00      $7,500.00      4/17/2017
  179       53832H623   3/14/2016        DN         MUTUAL       $10,300.00       8/19/2016      10           Yes         $30,000.00     $30,000.00     11/22/2016
  180       538F78915   3/14/2016         FL        MUTUAL        $9,800.00       9/21/2016      30           Yes         $30,000.00     $30,000.00     11/16/2016
  181       53835Q402   3/19/2016        AM         MUTUAL       $10,000.00        7/5/2016      17           Yes         $30,000.00     $21,300.00     10/18/2016
  182       538G26745   3/21/2016        CG         MUTUAL       $10,300.00       8/10/2016      12           Yes         $30,000.00     $15,000.00       9/1/2016
  183       53837B127   3/22/2016        RC         MUTUAL       $10,000.00      10/28/2016      14           Yes         $30,000.00     $21,500.00     12/16/2016
  184       53838L965   3/24/2016         LC        MUTUAL       $10,300.00       6/21/2016      30           Yes         $30,000.00     $23,500.00      9/30/2016
  185       53838L965   3/24/2016       MG          MUTUAL       $10,300.00       6/21/2016      30           Yes         $30,000.00     $19,000.00      9/12/2016
  186       538G75944   3/24/2016        JYV        MUTUAL       $10,000.00        7/8/2016      10           Yes         $30,000.00     $23,000.00     11/20/2017
  187       538H11256   3/26/2016         RS        MUTUAL       $10,000.00       7/20/2016      14           Yes         $50,000.00     $34,408.00      8/26/2016
  188       53840Q079   3/27/2016       OMD         COUNTY       $29,900.00       9/16/2016      10           Yes         $30,000.00     $30,000.00     10/28/2016
  189       53840Q079   3/27/2016        GD         COUNTY         $500.00       11/10/2016      10           Yes         $30,000.00     $14,100.00     12/28/2016
                                                                                                                                              D               D
  190       53840W477   3/28/2016       SOG         MUTUAL       $10,300.00       8/10/2016      14           Yes         $30,000.00
  191       53842G770   3/30/2016         JT        COUNTY       $10,000.00       1/18/2017      15           Yes         $30,000.00     $30,000.00      2/1/2017
  192       53842G797   3/30/2016       IPM         MUTUAL       $46,300.00      10/28/2016      30           Yes        $250,000.00     $100,000.00    12/11/2016
                                                                                                  C
  193       538H62094   3/30/2016         CJ        COUNTY         $500.00         9/2/2016                   Yes         $30,000.00     $21,500.00     10/19/2016
                                                                                     A            A            A                              D               D
  194       52843B174   3/31/2016       AAK         MUTUAL       $10,300.00                                              $250,000.00
  195       53845B400    4/1/2016        LYC        MUTUAL       $10,300.00      8/31/2016       14           Yes         $30,000.00     $30,000.00      9/30/2016
  196       5307975W5    4/2/2016         JA        MUTUAL         $500.00         2/9/2017      21           Yes         $30,000.00        CWP             CWP
  197       53846H069    4/5/2016        BM         MUTUAL         $500.00         9/8/2017      14           Yes         $30,000.00     $15,325.00      12/7/2017
                                                                                                                                              D               D
  198       53848D909    4/7/2016        SH         MUTUAL       $10,000.00       9/26/2016      14           Yes        $100,000.00
  199       53849H542    4/8/2016        IM         MUTUAL       $20,100.00      11/28/2016      15           Yes         $30,000.00     $11,000.00      3/27/2017


                                                                                  Page 5
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 7 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
  200        538J80436    4/9/2016       MR          COUNTY       $10,600.00      12/28/2016      31           Yes         $30,000.00     $30,000.00     4/21/2017
  201        538J81034   4/10/2016        EC         MUTUAL       $10,300.00        2/9/2017      21           Yes         $30,000.00     $26,500.00      3/8/2017
                                                                                                   C                                          D               D
  202       53857F191    4/11/2016       EUC         MUTUAL       $10,000.00      12/22/2016                   No          $50,000.00
  203       53850Q850    4/12/2016        EH         MUTUAL        $500.00         9/14/2016      14           Yes        $100,000.00     $14,500.00     10/7/2016
  204       53858P207    4/16/2016         JS        MUTUAL       $10,000.00       9/16/2016      21           Yes         $30,000.00     $30,000.00     10/4/2016
  205       538K80284    4/17/2016        BB         MUTUAL       $10,300.00      10/19/2016      30           Yes         $30,000.00     $30,000.00    11/15/2016
  206       53857B726    4/21/2016        NN         MUTUAL       $10,300.00       6/22/2016      50           Yes         $30,000.00     $30,000.00     8/16/2016
                                                                                                                                              D               D
  207       53857B726    4/21/2016       NRD         MUTUAL        $500.00          9/1/2016       7           Yes         $30,000.00
  208       53858Z854    4/23/2016        ST         MUTUAL       $10,300.00       8/23/2016      15           Yes         $50,000.00     $50,000.00    10/13/2016
  209       53861P929    4/26/2016       MV          MUTUAL       $18,200.00        9/2/2016      14           Yes         $30,000.00     $30,000.00     9/24/2016
  210       53862R486    4/28/2016        JC         MUTUAL        $500.00         9/21/2016      30           Yes         $30,000.00     $18,800.00    10/31/2016
                                                                                                   C
  211       538M20976    4/29/2016        AG         MUTUAL        $500.00        10/31/2016                   Yes         $30,000.00     $14,500.00      2/9/2017
  212       53864R946    4/30/2016        CA         MUTUAL       $10,300.00       8/10/2016      14           Yes         $50,000.00     $30,000.00     5/22/2017
  213       53864T116    4/30/2016        DG         MUTUAL       $10,300.00      10/12/2016      33           Yes         $30,000.00     $24,500.00    12/22/2016
                                                                                                                                              D               D
  214       538M31799     5/2/2016       RDQ         MUTUAL       $20,100.00       7/24/2017      15           Yes         $30,000.00
  215       538M73054     5/4/2016        TG         MUTUAL       $29,600.00       11/9/2016      30           Yes         $30,000.00     $30,000.00    12/19/2016
  216       53870K572     5/6/2016       AGT         MUTUAL       $10,000.00       6/27/2016      15           Yes         $30,000.00     $30,000.00     7/12/2016
                                                                                      A            A            A                             D               D
  217       538M96924     5/7/2016       MC          MUTUAL       $20,100.00                                               $50,000.00
  218        53871J360    5/8/2016       PBG         COUNTY       $10,300.00       7/29/2016      30           Yes         $30,000.00     $12,750.00     9/29/2016
  219        53871J360    5/8/2016        DC         COUNTY       $10,300.00       7/29/2016      30           Yes         $30,000.00      $7,500.00     9/29/2016
  220       438N38585    5/11/2016        AQ         MUTUAL       $29,600.00      10/17/2016      10           Yes         $50,000.00     $50,000.00      2/1/2016
                                                                                                                                              D               D
  221       538N53551    5/13/2016        RR         MUTUAL        $500.00         9/23/2016      14           Yes         $30,000.00
  222       53875Z282    5/13/2016         JL        MUTUAL        $500.00         9/14/2016      60           Yes         $30,000.00     $14,000.00    12/30/2016
                                                                                                   C
  223       538N63946    5/14/2016        JM         COUNTY        $500.00        10/25/2016                   Yes         $30,000.00     $25,000.00     4/25/2017
  224       43876M116    5/14/2016       MC          MUTUAL       $10,300.00       3/13/2017      30           Yes         $30,000.00     $22,500.00      5/2/2018
  225       53878F859    5/16/2016       MOL         COUNTY        $500.00        10/31/2016      14           Yes         $30,000.00     $20,147.92     4/21/2017
  226        53881J655   5/20/2016       RM          COUNTY       $10,300.00      10/25/2016      10           Yes         $30,000.00     $30,000.00    11/16/2016
  227       53882R620    5/22/2016                   MUTUAL                                        C                      $30,000.00      $13,775.00
                                         FDC                        $500.00        8/15/2016                   Yes                                      11/30/2016
  228       538P61933    5/23/2016       WM          MUTUAL       $10,000.00      12/13/2016      30           Yes        $30,000.00      $30,000.00    12/23/2016
                                                                                      A            A            A
  229       53887Z800    5/25/2016        LG         MUTUAL       $19,800.00                                              $30,000.00      $30,000.00     5/23/2018
  230       53887D296    5/28/2016        RG         COUNTY       $10,300.00       3/17/2017      30           Yes        $30,000.00      $15,000.00      9/4/2018
  231       53891G569    5/28/2016        BL         MUTUAL       $10,300.00      11/29/2016      10           Yes        $30,000.00      $11,500.00     6/12/2017
  232       53891G569    5/28/2016        AR         MUTUAL       $10,300.00       12/2/2016      10           Yes        $30,000.00      $20,000.00     6/12/2017
  233       53891G569    5/28/2016       JMR         MUTUAL       $10,300.00      11/29/2016      10           Yes        $30,000.00      $11,500.00     6/12/2017
  234       53891G569    5/28/2016        IGJ        MUTUAL       $10,300.00      11/29/2016      10           Yes        $30,000.00      $13,000.00     6/12/2017
  235       53887T883    5/29/2016        SJF        MUTUAL       $10,300.00       2/15/2017      14           Yes        $30,000.00      $30,000.00     2/27/2017
  236       538Q47466     6/2/2016        RG         MUTUAL        $1,000.00        5/9/2017      14           Yes        $50,000.00      $33,000.00    11/29/2017
                                                                                                                                              D               D
  237       53898G223     6/3/2016        MB         MUTUAL         $500.00       12/21/2016      12           Yes        $50,000.00



                                                                                   Page 6
                                 Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 8 of 24
                                                  Exhibit 4 - RICO and Demand Appendix
   A           B             C            D            E              F              G           H             I               J             K                L
              Claim                    Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.               Date of Loss                                                                                                                   Date of Mailing
            Number(s)                  Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
  238       538Q58795    6/3/2016       SHK         MUTUAL         $500.00        12/9/2016      14           Yes         $30,000.00     $12,500.00      1/10/2017
  239       538Q58795    6/3/2016         SK        MUTUAL         $500.00        12/9/2016      14           Yes         $30,000.00     $12,000.00      1/10/2017
                                                                                                                                              D               D
  240       53891Q780    6/3/2016        MR         MUTUAL       $10,300.00        2/1/2017      15           Yes         $30,000.00
                                                                                                  C
  241       538Q60717    6/3/2016        DA         MUTUAL         $500.00       11/28/2016                   Yes         $30,000.00     $18,500.00      3/13/2017
  242       53893R832    6/6/2016        MS         MUTUAL       $10,300.00      10/25/2016      30           Yes         $30,000.00     $18,000.00       2/3/2017
  243       538Q84635    6/7/2016         VS        MUTUAL       $10,300.00       11/7/2016      11           Yes         $30,000.00     $30,000.00     11/18/2016
                                                                                                                                              D               D
  244       53895G782    6/8/2016         TJ        MUTUAL       $10,000.00       5/15/2017      15           Yes        $100,000.00
  245       5312378P6    6/8/2016        CM         COUNTY       $29,900.00        4/7/2017      15           Yes         $30,000.00     $30,000.00      4/21/2017
  246       538S27738    6/9/2016        BZZ        MUTUAL       $10,000.00       3/24/2017      14           Yes         $30,000.00     $30,000.00     10/31/2017
  247       53897K342   6/10/2016         CV        MUTUAL         $500.00        3/13/2017      30           Yes         $30,000.00     $30,000.00      6/16/2017
  248       53899H180   6/11/2016        MP         MUTUAL         $500.00       11/22/2016      30           Yes         $30,000.00     $19,500.00      1/27/2017
  249       53897V498   6/12/2016         EK        MUTUAL         $500.00       12/16/2016      21           No          $30,000.00     $15,500.00      3/20/2017
  250       53897V498   6/12/2016        RD         MUTUAL         $500.00       12/16/2016      21           No          $30,000.00     $11,850.00       4/2/2017
                                                                                                  C
  251       53898N613   6/12/2016       RAW         MUTUAL       $10,000.00      10/19/2016                   Yes         $50,000.00     $28,000.00      12/6/2016
  252       53900R345   6/12/2016         JJ        MUTUAL       $19,800.00      10/14/2016      14           Yes         $30,000.00     $30,000.00     11/11/2016
  253       538R35320   6/13/2016        TM         MUTUAL       $29,900.00       2/13/2017      10           Yes         $30,000.00     $30,000.00      4/10/2017
  254       538R36523   6/13/2016        DA         MUTUAL        $8,500.00       4/17/2017      10           Yes         $30,000.00     $24,000.00       6/8/2017
                                                                                                                                              D               D
  255       53901D454   6/15/2016       LDO         MUTUAL       $20,100.00       12/4/2017      20           Yes         $30,000.00
  256       538S10706   6/16/2016         CJ        MUTUAL       $10,300.00      10/19/2016      14           Yes         $50,000.00     $23,355.00     12/12/2016
  257       53901R404   6/16/2016        JNS        MUTUAL         $500.00        1/26/2017      21           Yes         $50,000.00     $25,300.00      3/8/2017
                                                                                                                                              D               D
  258       5310892D5   6/20/2016         HL        MUTUAL         $500.00        6/14/2018       7           Yes         $30,000.00
                                                                                                                                              D               D
  259       5310892D5   6/20/2016         YL        MUTUAL       $39,700.00       6/14/2018       7           Yes         $30,000.00
  260       538S18185   6/21/2016         AT        MUTUAL       $10,000.00        2/9/2017      10           Yes         $50,000.00     $17,000.00       3/6/2017
  261       538S18185   6/21/2016         PS        MUTUAL       $20,100.00        2/9/2017      10           Yes         $50,000.00     $25,000.00       3/6/2017
  262       538S25589   6/21/2016        BJP        MUTUAL         $500.00       11/17/2016      21           No          $30,000.00     $17,025.00      4/18/2017
  263       53906P107   6/23/2016         JB        MUTUAL       $29,900.00       7/13/2017      10           Yes         $50,000.00     $44,604.00      8/14/2017
  264       18909G047   6/24/2016        MG         MUTUAL       $20,100.00      12/30/2016      12           Yes        $100,000.00     $100,000.00     1/11/2017
  265       53908B700   6/24/2016        AB         MUTUAL       $20,100.00       1/19/2017      10           Yes         $30,000.00     $30,000.00      2/23/2017
  266       53908L029   6/24/2016        WS         MUTUAL       $10,000.00       12/8/2016      14           Yes         $30,000.00     $30,000.00     12/27/2016
  267       538S67541   6/25/2016         PF        MUTUAL       $10,300.00      12/29/2016      15           Yes         $30,000.00     $30,000.00       2/9/2017
  268       538S79603   6/25/2016        DH         COUNTY       $10,300.00       10/7/2016      12           Yes         $30,000.00     $21,200.00     10/26/2016
  269       538S71598   6/26/2016         TF        COUNTY       $10,000.00       12/1/2016      14           Yes        $100,000.00     $32,500.00      9/18/2018
                                                                                                                                              D               D
  270       53909B058   6/26/2016       NMO         MUTUAL       $29,900.00       9/26/2018      15           Yes         $50,000.00
                                                                                                                                              D               D
  271       538S86258   6/27/2016       MAH         MUTUAL       $10,300.00        1/3/2017      31           No         $100,000.00
                                                                                                  C
  272       53941G087   6/28/2016       BKC         MUTUAL       $10,300.00       5/26/2017                   Yes         $30,000.00     $30,000.00      6/21/2017
  273       53941G087   6/28/2016         CC        MUTUAL       $45,400.00       5/26/2017      10           Yes         $30,000.00     $30,000.00      7/28/2017
                                                                                                                                              D               D
  274       53910S533   6/28/2016        JM         MUTUAL       $49,500.00       5/26/2017      15           Yes         $30,000.00
  275       538T43323   6/30/2016       AM-         COUNTY       $10,300.00      10/30/2017      14           Yes         $30,000.00     $30,000.00      1/24/2018
  276       53912X636   6/30/2016         VI        MUTUAL         $500.00         4/5/2017      14           Yes         $30,000.00     $12,191.00      8/29/2017



                                                                                  Page 7
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 9 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
  277       53913K823     7/1/2016        TA         COUNTY       $20,100.00        6/1/2017      14           Yes          $30,000.00    $28,750.00     6/11/2018
  278       538T30642     7/2/2016      GSM          MUTUAL       $10,300.00       1/16/2017      32           Yes          $50,000.00    $50,000.00      6/8/2017
                                                                                                                                              D               D
  279       538T34423     7/3/2016       OT          MUTUAL        $500.00        12/21/2016      15           Yes          $30,000.00
  280       53915Z589     7/5/2016       WP          MUTUAL       $10,300.00      10/10/2016      31           No          $250,000.00    $25,000.00     11/4/2016
  281       53915Z589     7/5/2016       ERR         MUTUAL       $20,100.00      10/25/2016      31           No          $250,000.00    $43,000.00     1/16/2017
  282       538T82589     7/8/2016        AP         MUTUAL       $10,300.00       2/16/2017      10           Yes          $30,000.00    $30,000.00     6/20/2017
  283       53918W441    7/10/2016       XLA         MUTUAL       $19,800.00      11/22/2016      30           Yes          $30,000.00    $30,000.00     1/27/2017
  284       538V25266    7/11/2016       CA          MUTUAL        $500.00        11/29/2016      15           Yes          $30,000.00     $8,000.00     5/16/2017
  285       53919Z511    7/11/2016       HN          MUTUAL       $10,300.00       11/9/2016      14           Yes         $100,000.00    $17,700.00    11/22/2016
  286       538V19983    7/12/2016        RS         COUNTY        $500.00         8/24/2017      15           Yes          $30,000.00    $11,781.00     3/27/2018
  287       53922R855    7/13/2016        CS         MUTUAL       $10,300.00        4/7/2017      30           Yes          $50,000.00     $6,000.00     4/10/2018
  288       53922X361    7/14/2016        FG         COUNTY       $29,900.00       7/13/2017      30           Yes          $30,000.00    $16,500.00    10/23/2017
  289       53923W177    7/15/2016       KJJ         MUTUAL       $10,000.00       3/20/2017      20           Yes          $30,000.00    $14,108.00     7/13/2017
                                                                                                   C                                          D               D
  290       538V66912    7/17/2016      DMM          MUTUAL       $20,100.00       5/16/2018                   Yes          $50,000.00
  291       53926P030    7/19/2016       GR          MUTUAL       $10,300.00        2/9/2017      14           No          $100,000.00    $17,000.00     9/29/2017
                                                                                                   C
  292       53931X544    7/26/2016       AW          MUTUAL       $10,000.00       2/28/2017                   Yes          $30,000.00    $30,000.00     3/28/2017
                                                                                                                                              D               D
  293       53933R609    7/27/2016        TL         MUTUAL       $10,300.00       4/25/2017      30           Yes          $50,000.00
  294       438W86236    7/29/2016       HTL         COUNTY        $500.00        12/29/2016      15           Yes          $50,000.00    $50,000.00     3/31/2017
  295       43936N757    7/31/2016       MT          COUNTY       $20,100.00       3/15/2017      10           Yes          $30,000.00    $24,000.00     7/14/2017
  296       538X71494    7/31/2016        LD         MUTUAL       $29,900.00       1/12/2017      10           Yes          $50,000.00    $50,000.00      3/3/2017
                                                                                                   C
  297       53936W208     8/1/2016        LR         MUTUAL       $10,000.00      11/22/2016                   Yes          $30,000.00    $25,000.00     3/31/2017
                                                                                                   C
  298       53936W208     8/1/2016       NT          MUTUAL       $10,000.00      11/22/2016                   Yes          $30,000.00    $30,000.00     3/31/2017
                                                                                                                                              E
  299       538X10307     8/1/2016       DTL         MUTUAL       $10,600.00       1/29/2017       8           Yes          $30,000.00                   5/15/2018
                                                                                                                                              D               D
  300       53937Q416     8/2/2016       SM          MUTUAL        $500.00        10/27/2016      30           Yes          $30,000.00
                                                                                                   C
  301       539B69456     8/3/2016         IJ        MUTUAL       $29,600.00       5/31/2017                   Yes         $250,000.00    $46,000.00      6/1/2018
  302       53939C795     8/4/2016       DW          MUTUAL        $500.00        12/13/2016      31           No           $50,000.00    $10,700.00     1/25/2017
  303       53940W683     8/5/2016        LP         MUTUAL       $39,100.00       12/8/2016      15           No          $250,000.00    $50,000.00     1/11/2017
  304       53945H324     8/6/2016        RY         MUTUAL       $29,500.00       2/28/2017      15           Yes          $30,000.00    $26,000.00     4/12/2017
  305       53945H324     8/6/2016       DD          MUTUAL       $10,000.00       2/28/2017      15           Yes          $30,000.00    $26,000.00     4/12/2017
  306        53942J181    8/8/2016        JC         MUTUAL       $10,300.00       12/5/2016      11           Yes         $100,000.00    $27,500.00    12/20/2016
  307       53942Z157     8/8/2016        EC         COUNTY       $10,300.00       5/11/2017      15           Yes          $30,000.00    $18,375.00      8/7/2017
                                                                                                                                              D               D
  308       53942P435     8/8/2016       HR          MUTUAL       $29,900.00        2/7/2018      30           Yes          $30,000.00
  309       43951P766    8/11/2016       CW          MUTUAL       $19,800.00       1/23/2017      10           Yes          $30,000.00    $30,000.00      5/2/2017
  310       53948N143    8/13/2016       GV          COUNTY       $10,000.00      12/15/2016      13           Yes          $50,000.00    $28,500.00      1/4/2017
  311       53947Z044    8/14/2016       JW          COUNTY       $20,400.00       5/17/2017      10           Yes          $30,000.00    $30,000.00     6/16/2017
  312       53947T848    8/15/2016        JT         COUNTY        $500.00         12/8/2016      10           Yes          $30,000.00    $15,500.00     1/11/2017
  313       53948V572    8/15/2016      DDA          MUTUAL       $10,300.00       1/24/2017      30           Yes          $30,000.00    $22,200.00     3/27/2017
  314       539B45596    8/15/2016      HDD          MUTUAL        $500.00         2/17/2017      28           No         $1,000,000.00   $22,000.00     3/22/2017
                                                                                                   C
  315       43950C098    8/16/2016        RP         MUTUAL        $500.00          2/2/2017                   Yes          $30,000.00    $15,200.00     6/29/2017



                                                                                   Page 8
                                 Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 10 of 24
                                                  Exhibit 4 - RICO and Demand Appendix
   A           B             C            D            E              F              G           H             I               J             K               L
              Claim                    Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.               Date of Loss                                                                                                                  Date of Mailing
            Number(s)                  Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
                                                                                                  C
  316       43950C098   8/16/2016        DC         MUTUAL        $500.00          2/2/2017                   Yes         $30,000.00     $15,200.00     6/29/2017
  317       538Z88045   8/17/2016        PT         COUNTY       $30,200.00       2/22/2017       7           Yes         $50,000.00     $50,000.00      5/9/2017
  318       53951W243   8/18/2016        MZ         COUNTY       $10,300.00        6/9/2017      21           Yes        $100,000.00     $18,000.00      6/6/2018
  319       538Z92415   8/18/2016        AG         MUTUAL       $10,000.00        2/2/2017      12           Yes         $30,000.00     $31,026.16     4/24/2018
  320       538Z92415   8/18/2016       KRG         MUTUAL       $10,300.00       2/28/2017      15           Yes         $30,000.00     $30,000.00    10/12/2018
  321       53952X433   8/19/2016        RM         MUTUAL        $500.00        12/15/2016      21           Yes         $30,000.00     $10,000.00     6/27/2017
  322       539B17836   8/22/2016       BMP         MUTUAL       $10,300.00       1/13/2017      12           Yes         $50,000.00     $33,086.00     1/31/2017
  323       24959Q616   8/25/2016        VA         MUTUAL       $29,600.00       3/24/2017      27           Yes         $30,000.00     $30,000.00     6/21/2017
  324       53958L753   8/26/2016        AM         MUTUAL       $20,100.00        2/7/2017      15           Yes         $30,000.00     $30,000.00     2/27/2017
  325       53937S690   8/26/2016        MP         MUTUAL        $500.00         3/29/2017      10           Yes        $250,000.00     $18,750.00      5/1/2017
  326       53958X909   8/27/2016        EA         MUTUAL        $800.00          6/8/2017      15           Yes         $50,000.00      $8,600.00     6/25/2018
  327       53958X909   8/27/2016        MA         MUTUAL        $500.00         7/12/2017      15           Yes         $50,000.00      $8,750.00     6/25/2018
  328       53959B393   8/27/2016        RG         MUTUAL        $500.00        12/17/2016      11           No         $100,000.00     $21,000.00    12/29/2016
  329       53959B393   8/27/2016        EG         MUTUAL       $10,300.00      12/17/2016      11           Yes        $100,000.00     $25,000.00    12/29/2016
  330       36959R761   8/28/2016        FD         MUTUAL       $20,100.00        5/1/2017      14           Yes         $30,000.00     $30,000.00     5/12/2017
                                                                                                                                             D               D
  331       53960X913   8/29/2016        NC         MUTUAL       $10,300.00        1/3/2018      14           Yes         $50,000.00
  332       53962T599    9/1/2016        LP         MUTUAL       $20,100.00       3/21/2017      21           Yes         $50,000.00      $7,500.00     9/17/2018
  333       53962H149    9/1/2016       DMB         MUTUAL       $10,300.00        4/4/2017      14           Yes         $30,000.00     $30,000.00     6/25/2018
  334       53962R748    9/1/2016        RE         MUTUAL        $500.00          5/3/2017      21           No         $100,000.00      $5,775.00     6/21/2018
                                                                                                  c
  335       53963H715    9/1/2016        AM         MUTUAL       $10,300.00        7/6/2017                   Yes         $50,000.00      $7,000.00     9/13/2017
                                                                                                  c                                          D               D
  336       53963H715    9/1/2016        RS         MUTUAL       $10,300.00       8/21/2017                   Yes         $50,000.00
  337       53964M772    9/4/2016        SH         MUTUAL       $10,300.00       1/20/2017      14           Yes         $30,000.00     $18,000.00    11/13/2017
  338       53965C394    9/5/2016        SL         COUNTY       $10,300.00      12/29/2016      14           Yes         $30,000.00      $5,000.00      9/6/2018
  339       53965L116    9/5/2016       VJA         MUTUAL       $10,000.00       4/11/2017      10           Yes         $30,000.00     $30,000.00      5/3/2017
  340       539C63343    9/6/2016       AMA         MUTUAL        $800.00          5/2/2017      14           Yes         $30,000.00     $14,750.00     8/28/2017
  341       539C63343    9/6/2016       MAA         MUTUAL        $800.00         4/18/2017      14           Yes         $30,000.00     $10,250.00     8/28/2017
                                                                                                  C
  342       5301651P0    9/6/2016        SP         MUTUAL        $500.00         1/10/2018                   Yes         $30,000.00      $5,000.00     8/14/2018
  343       539C75782    9/7/2016        JG         MUTUAL       $10,900.00        6/1/2017      15           Yes         $30,000.00     $18,360.00     7/12/2017
                                                                                                                                             D               D
  344       53967K351    9/8/2016        FZ         MUTUAL       $30,500.00        7/7/2017      28           Yes         $30,000.00
  345       53969C365   9/10/2016        DF         MUTUAL       $10,300.00       11/8/2017      14           Yes         $30,000.00     $30,000.00     8/30/2018
  346       5313433R8   9/10/2016         IC        MUTUAL       $19,800.00       5/24/2017      30           Yes         $30,000.00     $24,000.00     6/16/2017
                                                                                     A            A            A                             D               D
  347       439D50407   9/11/2016        AM         MUTUAL       $10,300.00                                               $30,000.00
                                                                                     A            A            A                             D               D
  348       439D50407   9/11/2016        SM         MUTUAL       $10,300.00                                               $30,000.00
  349       539D37072   9/13/2016        GP         MUTUAL       $10,300.00        1/6/2017      14           Yes        $100,000.00     $12,500.00     8/27/2018
                                                                                                                                             D               D
  350       53970P265   9/13/2016        CH         MUTUAL       $20,100.00      10/24/2017      14           Yes         $50,000.00
                                                                                                  C                                          D               D
  351       53972K830   9/15/2016        BH         MUTUAL       $29,300.00        2/8/2018                   Yes        $100,000.00
  352       53974Q537   9/16/2016       RDL         MUTUAL       $20,700.00      8/22/2017       21           Yes         $50,000.00     $24,000.00     4/24/2018
  353       539D75431   9/18/2016        SJT        MUTUAL       $10,300.00       8/16/2017      30           Yes         $50,000.00     $23,000.00     9/17/2018
  354       53976P724   9/20/2016        JO         MUTUAL        $500.00          2/7/2017      14           Yes         $30,000.00      $6,000.00     5/11/2018



                                                                                  Page 9
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 11 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
                                                                                                                                              D               D
  355       53977B625     9/21/2016       AR         MUTUAL       $10,300.00      2/27/2017       15           Yes         $30,000.00
                                                                                                                                              D               D
  356       53977B625     9/21/2016       NL         MUTUAL       $10,300.00      2/27/2017       15           Yes         $30,000.00
                                                                                                   C
  357       53979T832     9/22/2016      JAB         COUNTY       $10,000.00      1/31/2017                    Yes         $30,000.00     $18,800.00     7/10/2017
                                                                                                                                              D               D
  358       53978C107     9/22/2016        JL        MUTUAL       $18,300.00      7/31/2017       15           Yes         $30,000.00
  359       53978S140     9/23/2016        IS        MUTUAL       $10,300.00      3/15/2017       10           Yes         $30,000.00     $30,000.00      4/6/2017
                                                                                                                                              D               D
  360       539R40767     9/23/2016        KL        MUTUAL       $20,100.00      2/22/2017       31           Yes         $30,000.00
                                                                                      A            A            A                             D               D
  361       535570P49     9/23/2016       GT         MUTUAL       $39,700.00                                               $30,000.00
  362       539F35266     9/24/2016      FAC         MUTUAL       $10,300.00       2/27/2017      14           Yes         $50,000.00     $16,000.00     4/13/2017
  363       539F34714     9/24/2016        BS        MUTUAL        $8,200.00       2/15/2018      29           Yes        $100,000.00     $12,000.00     4/30/2018
                                                                                                                                              D               D
  364       53980S356     9/27/2016        LC        MUTUAL         $500.00         9/1/2017      15           Yes         $30,000.00
                                                                                                                                              D               D
  365       53984K002     9/30/2016        DL        COUNTY       $10,300.00        4/6/2017      21           Yes         $30,000.00
                                                                                                                                              D               D
  366       43983P101     9/30/2016       RC         MUTUAL       $20,100.00        5/7/2018      14           Yes        $100,000.00
  367       53985B929     10/3/2016      MG          MUTUAL       $10,000.00       4/28/2017      14           Yes         $30,000.00     $24,500.00     9/29/2017
  368        539J23481    10/3/2016       CB         MUTUAL       $10,300.00       7/27/2017      18           Yes         $30,000.00      $750.00      12/21/2018
                                                                                                                                              D               D
  369       5300B674P     10/4/2016       FG         MUTUAL       $27,800.00      12/21/2017      33           Yes        $100,000.00
  370       139G83685     10/8/2016      MV          MUTUAL       $10,300.00       4/12/2017      14           Yes         $50,000.00     $17,000.00     6/28/2017
  371       53990H277     10/9/2016       JM         MUTUAL         $500.00        4/28/2017      15           No          $30,000.00     $13,000.00     6/28/2017
                                                                                                                                              D               D
  372       539G75141     10/9/2016        AJ        MUTUAL       $10,300.00       8/17/2017      29           No          $50,000.00
                                                                                                                                              D               D
  373       53990X444    10/10/2016       AA         MUTUAL         $500.00       11/15/2017      16           Yes         $30,000.00
  374       539G94033    10/10/2016      PWP         MUTUAL       $19,800.00       3/27/2017      30           Yes         $50,000.00     $15,000.00     2/28/2018
  375       539H31726    10/11/2016        CE        MUTUAL       $30,500.00      10/18/2017      14           Yes         $50,000.00     $30,000.00      2/7/2018
  376       53996D889    10/13/2016       JAS        MUTUAL       $10,300.00       6/15/2017      23           Yes        $100,000.00     $48,000.00     9/19/2018
                                                                                                                                              D               D
  377       539H30038    10/13/2016       MT         MUTUAL       $10,300.00       4/28/2017      14           Yes         $30,000.00
  378       53995M476    10/14/2016        EC        MUTUAL       $10,300.00       5/18/2017      30           Yes         $30,000.00     $21,000.00     8/21/2018
  379       53996P766    10/15/2016       AT         MUTUAL       $10,300.00       5/22/2017      14           Yes         $30,000.00     $30,000.00     6/26/2017
  380       539H53126    10/15/2016      CDR         MUTUAL       $25,300.00       3/21/2017      10           Yes        $100,000.00     $36,000.00     4/19/2017
                                                                                                                                              D               D
  381        539J11638   10/16/2016        EI        MUTUAL       $20,400.00        3/2/2017      30           Yes         $50,000.00
  382       539H46990    10/17/2016       SM         MUTUAL       $10,000.00       3/24/2017      10           Yes         $30,000.00     $18,000.00     5/10/2017
                                                                                                   C
  383        53998J655   10/18/2016       TW         COUNTY       $10,300.00       2/20/2017                   Yes         $30,000.00     $22,075.00     4/10/2017
  384        539J26816   10/18/2016       RG         MUTUAL       $10,600.00       2/13/2018      10           Yes         $30,000.00     $20,000.00    11/21/2018
                                                                                                                                              D               D
  385       53998S510    10/19/2016        SS        MUTUAL       $20,100.00       4/19/2017      14           Yes         $30,000.00
                                                                                                   C                                          D               D
  386       539H86949    10/20/2016       EA         COUNTY         $500.00         4/6/2017                   Yes         $50,000.00
                                                                                                                                              D               D
  387       5300043P7    10/20/2016       RM         MUTUAL       $10,300.00       3/28/2017      30           Yes         $30,000.00
                                                                                                   C
  388       5300185R6    10/20/2016        JF        MUTUAL       $19,800.00       5/12/2017                   No          $50,000.00     $45,000.00     7/20/2017
                                                                                                   C
  389       53999N518    10/20/2016      WC          MUTUAL       $10,300.00        2/7/2017                   Yes         $30,000.00     $30,000.00      4/5/2017
  390       5300025L4    10/21/2016        JZ        MUTUAL       $10,300.00       4/12/2017      14           Yes         $50,000.00     $12,800.00     7/31/2018
  391       5300087G1    10/21/2016      GRA         MUTUAL         $500.00        3/28/2017      17           No          $50,000.00     $14,500.00     5/16/2017
                                                                                                                                              D               D
  392       5302708K8    10/21/2016       GD         MUTUAL       $30,200.00       6/19/2017      14           Yes        $100,000.00



                                                                                  Page 10
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 12 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
  393       1800279G0    10/22/2016       OR         MUTUAL       $20,700.00      10/23/2017      27           No          $300,000.00    $31,721.91     7/20/2018
                                                                                                                                              D               D
  394       5300145R4    10/22/2016       DC         MUTUAL       $20,600.00        8/2/2017      14           Yes          $30,000.00
                                                                                                                                              D               D
  395       5300145R4    10/22/2016       ERd        MUTUAL       $20,100.00      12/18/2017      14           Yes          $30,000.00
                                                                                                   C
  396        539J05419   10/22/2016       HA         MUTUAL         $500.00        1/23/2017                   Yes          $30,000.00    $20,750.00     3/31/2017
  397       5300253Z5    10/24/2016       RH         MUTUAL        $8,000.00        9/6/2017      30           Yes          $30,000.00    $30,000.00      4/5/2018
  398       5300459W3    10/24/2016       MC         COUNTY         $500.00        5/23/2017      14           Yes          $30,000.00    $11,500.00     6/23/2017
  399        539J88568   10/27/2016        BB        MUTUAL       $10,300.00       4/27/2017      15           Yes          $30,000.00    $30,000.00      5/8/2017
  400       5300601F6    10/28/2016      MAC         MUTUAL       $10,300.00        5/1/2017      21           No          $100,000.00    $17,500.00     6/28/2017
                                                                                                                                              D               D
  401       5300658N9    10/29/2016       RO         MUTUAL       $10,300.00       7/27/2017      14           No          $250,000.00
                                                                                                                                              D               D
  402       5300658N9    10/29/2016       HP         MUTUAL         $500.00        7/27/2017      14           No          $250,000.00
  403       5301284T1    10/29/2016        JH        MUTUAL       $19,800.00       8/25/2017       c           Yes          $50,000.00    $14,000.00     2/14/2018
  404       5303248T4    10/29/2016      MOG         MUTUAL         $500.00         3/9/2017      21           Yes          $30,000.00     $5,716.00     10/6/2017
                                                                                                   C                                          D               D
  405       5300680C1    10/30/2016      MM          MUTUAL       $10,300.00       5/16/2017                   Yes         $100,000.00
                                                                                                                                              E
  406       5300673B2    10/30/2016        PF        MUTUAL       $10,300.00       5/26/2017      14           Yes          $50,000.00                  12/18/2018
  407        539J68793   10/30/2016       GM         COUNTY       $10,300.00       3/21/2017      21           Yes          $30,000.00    $30,000.00     6/14/2017
                                                                                                   C                                          D               D
  408       539K08291    10/31/2016      YMd         MUTUAL       $10,000.00       4/12/2017                   Yes        $2,000,000.00
                                                                                                                                              D               D
  409        539J83519   10/31/2016        RP        MUTUAL         $800.00        4/25/2017      14           Yes          $30,000.00
  410       5300852P2     11/1/2016       BW         MUTUAL       $10,300.00       4/12/2017      28           Yes          $30,000.00    $30,000.00      5/3/2017
  411       5300852P2     11/1/2016         JJ       MUTUAL       $10,300.00       4/12/2017      28           Yes          $30,000.00    $30,000.00      5/3/2017
                                                                                                                                              D               D
  412       5300898D8     11/1/2016       HD         MUTUAL       $10,300.00       6/19/2017      15           Yes          $30,000.00
  413       5300917K3     11/2/2016        VL        MUTUAL       $10,300.00       3/14/2017      14           Yes         $250,000.00    $22,200.00     6/27/2017
  414       5300942H8     11/2/2016      OAG         MUTUAL       $30,200.00       11/6/2017      25           Yes         $100,000.00    $32,000.00    10/16/2018
  415       5301192C3     11/5/2016        JN        MUTUAL       $10,300.00       3/24/2017      30           Yes          $30,000.00     $4,000.00      2/9/2018
  416       5301254M5     11/6/2016       JJT        MUTUAL       $10,000.00        3/1/2017      15           Yes          $30,000.00    $30,000.00     4/10/2017
  417       5301398M6     11/8/2016      KMG         MUTUAL       $29,600.00        8/9/2017       c           Yes          $30,000.00    $30,000.00     11/2/2017
  418       5301546B5     11/9/2016       GB         COUNTY       $10,000.00       4/19/2017      14           Yes          $30,000.00    $16,500.00      7/1/2017
  419       5301546B5     11/9/2016        CR        COUNTY       $10,300.00       4/26/2017      15           Yes          $30,000.00    $16,200.00      7/1/2017
  420       539K57230     11/9/2016       SJQ        MUTUAL       $10,300.00       5/10/2017      30           Yes          $30,000.00    $30,000.00     7/18/2017
  421       539K81500    11/10/2016       AG         COUNTY       $10,300.00        3/3/2017      30           Yes          $30,000.00    $25,550.00      4/5/2017
  422       5301677N2    11/11/2016        ES        COUNTY       $10,000.00       4/20/2017      31           Yes          $30,000.00    $30,000.00     6/15/2017
  423       5301685W9    11/11/2016        AT        COUNTY       $10,300.00       6/26/2017      28           Yes          $30,000.00    $16,000.00     3/21/2018
  424       5301696K9    11/11/2016      GAR         MUTUAL         $500.00         6/5/2017      10           Yes          $30,000.00    $19,081.44      9/1/2017
  425       5301734R2    11/12/2016       GB         COUNTY         $500.00        3/29/2017      14           Yes          $30,000.00    $30,000.00     6/12/2017
  426       5302014X6    11/15/2016       VR         MUTUAL       $29,900.00       8/14/2017      21           Yes          $30,000.00    $13,600.00     3/12/2018
                                                                                                                                              D               D
  427       5302737X2    11/17/2016        RC        MUTUAL       $29,900.00       7/10/2017      15           Yes          $30,000.00
                                                                                                   C
  428       539L44952    11/18/2016        SR        MUTUAL       $10,300.00       3/15/2017                   Yes          $50,000.00    $23,500.00      4/4/2017
  429       539L55944    11/20/2016       ZAP        MUTUAL         $500.00         6/2/2017      10           Yes          $30,000.00    $12,415.00     7/25/2017
  430       530305K54    11/20/2016      #N/A        MUTUAL         $500.00         6/2/2017      10           Yes          $30,000.00     $1,000.00     8/29/2018
  431       539L95661    11/25/2016      MGA         MUTUAL       $10,000.00        6/7/2017      14           Yes          $30,000.00    $10,965.96     10/1/2018



                                                                                  Page 11
                                 Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 13 of 24
                                                  Exhibit 4 - RICO and Demand Appendix
   A           B             C            D            E              F              G           H             I               J             K               L
              Claim                    Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.               Date of Loss                                                                                                                  Date of Mailing
            Number(s)                  Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
                                                                                                  C                                          D               D
  432       539L99138   11/27/2016       SG         MUTUAL       $10,000.00        5/9/2017                   Yes         $30,000.00
                                                                                                                                             D               D
  433       5302711W2   11/28/2016      MM          MUTUAL       $10,600.00       9/29/2017      20           Yes         $50,000.00
  434       539M05635   11/28/2016      SAP         MUTUAL       $10,300.00       5/10/2017      21           Yes         $30,000.00     $25,000.00      6/3/2017
  435       539M09445   11/28/2016       OV         MUTUAL        $500.00         6/23/2017      21           Yes         $30,000.00      $6,826.30     10/2/2017
  436       539M42059   11/29/2016      MH          MUTUAL       $10,300.00       3/27/2017      30           Yes         $30,000.00     $30,000.00     5/22/2017
                                                                                                                                             D               D
  437       539M28522   11/29/2016      RBJ         MUTUAL       $29,600.00       7/24/2017      21           Yes        $250,000.00
  438       539M32147   11/30/2016      JXR         MUTUAL        $500.00         5/31/2017      30           No         $100,000.00     $15,000.00      2/1/2018
                                                                                                                                             D               D
  439       5303087N9    12/1/2016       AT         MUTUAL       $29,900.00      10/23/2017      10           Yes        $100,000.00
                                                                                                  C
  440       5303163T4    12/1/2016        II        MUTUAL        $800.00         4/30/2018                   Yes         $30,000.00      $6,000.00     8/24/2018
  441       539M61217    12/3/2016      MIM         MUTUAL       $20,100.00       9/26/2017      20           Yes         $30,000.00     $30,000.00    10/18/2017
  442       530921V51    12/5/2016       SE         MUTUAL       $10,000.00       9/13/2017      15           Yes         $30,000.00     $11,500.00     11/2/2017
  443       539M72117    12/5/2016       DH         MUTUAL        $500.00         5/30/2017      15           Yes         $30,000.00     $12,365.00     8/30/2017
                                                                                                  C                                          D               D
  444       5304397M0    12/6/2016       GJ         MUTUAL        $500.00         3/24/2017                   Yes         $30,000.00
  445       5303583T0    12/7/2016      MS          MUTUAL       $10,300.00       4/18/2017      10           Yes         $30,000.00     $22,500.00     11/7/2017
  446       5303597V7    12/8/2016       AE         MUTUAL       $10,300.00        4/5/2017      10           Yes         $30,000.00     $30,000.00      5/3/2017
  447       539N15140    12/9/2016       CP         MUTUAL        $500.00          4/7/2017      30           No         $100,000.00     $11,500.00      6/6/2017
  448       5303781V6   12/11/2016      MB          COUNTY       $10,800.00        7/3/2017      10           Yes         $30,000.00     $28,689.00     7/17/2017
  449       5303991D4   12/14/2016       CT         MUTUAL        $500.00         3/29/2017      30           Yes         $30,000.00     $18,000.00      5/9/2017
  450       5303991D4   12/14/2016      MT          MUTUAL       $10,300.00       3/29/2017      30           Yes         $30,000.00     $30,000.00      5/9/2017
  451       5304356X7   12/15/2016       LD         MUTUAL       $10,600.00       8/18/2017      20           Yes         $30,000.00     $30,000.00     10/4/2017
  452       5304356X7   12/15/2016       LD         MUTUAL       $20,100.00       2/15/2018      20           Yes         $30,000.00     $29,000.00    10/18/2018
  453       5304074X5   12/15/2016       AA         MUTUAL       $10,000.00        4/6/2017      15           Yes         $30,000.00     $30,000.00     4/19/2017
                                                                                                                                             D               D
  454       5304202S5   12/15/2016       BT         MUTUAL        $500.00         5/10/2017      10           Yes         $50,000.00
                                                                                                                                             D               D
  455       5304202S5   12/15/2016      JCU         MUTUAL       $10,300.00       5/10/2017      10           Yes         $50,000.00
  456       5304220B8   12/16/2016       NL         MUTUAL        $500.00         5/11/2017      20           Yes         $30,000.00      $9,800.00     6/22/2017
  457       5304244H2   12/16/2016       FH         MUTUAL        $500.00          5/9/2017      21           Yes         $50,000.00     $17,061.00     6/17/2017
  458       539P24978   12/21/2016       AP         MUTUAL       $10,300.00       6/16/2017      14           Yes         $50,000.00     $30,000.00      7/6/2017
  459       5304688C2   12/22/2016      KW          MUTUAL       $10,300.00       4/24/2017      11           Yes         $30,000.00     $20,000.00     5/16/2017
                                                                                                                                             D               D
  460       5304761K6   12/22/2016       JE         COUNTY       $10,300.00       4/18/2017      15           Yes         $30,000.00
  461       539P41272   12/23/2016       JH         MUTUAL        $800.00         7/14/2017      14           Yes         $30,000.00     $16,000.00     9/21/2017
  462       539P49654   12/24/2016       VL         MUTUAL       $10,300.00        6/7/2014      19           Yes         $30,000.00     $30,000.00      8/9/2017
  463       539P49654   12/24/2016       CR         MUTUAL        $500.00          6/7/2017      19           Yes         $30,000.00     $15,000.00      8/9/2017
  464       5304867V0   12/26/2016       JD         MUTUAL       $20,100.00       9/19/2017      21           Yes         $30,000.00     $22,800.00     9/21/2018
  465       5304867V0   12/26/2016      MS          MUTUAL       $10,300.00       9/19/2017      21           Yes         $30,000.00     $14,400.00     9/27/2018
  466       5305043R9   12/28/2016      SCE         MUTUAL       $20,000.00        1/3/2018      10           Yes        $100,000.00     $34,000.00     4/17/2018
  467       5305449Q8   12/31/2016       SF         MUTUAL       $20,100.00       7/11/2017      14           Yes         $50,000.00     $26,000.00    12/11/2017
                                                                                     A            A            A
  468       539P95734   12/31/2016      DGP         MUTUAL       $20,400.00                                               $30,000.00     $30,000.00     11/3/2017
  469       5305261D5     1/1/2017      ERV         MUTUAL       $10,300.00      6/29/2017       21           Yes         $30,000.00     $30,000.00     9/15/2017
  470       5305261D5     1/1/2017      EML         MUTUAL       $10,300.00      6/29/2017       21           Yes         $30,000.00     $30,000.00     8/17/2017



                                                                                 Page 12
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 14 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
                                                                                                                                              D               D
  471       5305432R2     1/4/2017        RB         MUTUAL       $20,400.00        8/4/2017      30           Yes         $100,000.00
  472       539Q42150     1/6/2017       MV          MUTUAL       $10,000.00       6/15/2017      15           Yes          $30,000.00    $30,000.00     10/8/2017
  473       5305743G7     1/9/2017       BO          MUTUAL       $10,300.00       8/17/2017      30           Yes          $30,000.00    $30,000.00    12/19/2017
  474        5305774J1    1/9/2017        JR         MUTUAL       $10,300.00       6/10/2017      30           Yes          $30,000.00    $20,000.00      8/7/2017
  475        5305774J1    1/9/2017        IC         MUTUAL       $10,300.00       6/10/2017      30           Yes          $30,000.00    $25,000.00      8/7/2017
  476       5305857M4     1/9/2017        LG         COUNTY       $10,300.00        8/1/2017      27           Yes          $30,000.00    $24,460.34     9/21/2017
  477       5305857M4     1/9/2017       OB          COUNTY         $600.00        6/16/2017       7           Yes          $30,000.00    $19,500.00    11/20/2017
                                                                                                   C
  478       539Q65881    1/10/2017        CL         MUTUAL         $500.00        5/17/2017                   No           $30,000.00    $14,635.00      9/7/2017
                                                                                                                                              D               D
  479       539R07387    1/10/2017        HP         MUTUAL       $10,300.00       3/17/2018      14           Yes          $50,000.00
  480       5306172Z4    1/11/2017        IN         MUTUAL         $500.00        8/10/2017      15           Yes          $30,000.00    $12,457.00    12/28/2017
                                                                                                                                              D               D
  481       5306172Z4    1/11/2017       CO          MUTUAL         $500.00        8/10/2017      15           Yes          $30,000.00
  482       5306082D5    1/12/2017      MCS          MUTUAL       $19,800.00       6/23/2017      30           Yes          $30,000.00    $30,000.00     7/26/2017
                                                                                                                                              D               D
  483       5306321M4    1/14/2017        VB         MUTUAL       $10,300.00       5/26/2017      10           Yes          $30,000.00
  484       539R98380    1/14/2017        EF         MUTUAL       $10,300.00       9/13/2017      30           Yes          $30,000.00    $13,061.34      7/9/2018
                                                                                                   C                                          D               D
  485       5306279H7    1/15/2017       CO          MUTUAL       $10,600.00       6/29/2017                   No          $100,000.00
                                                                                                                                              D               D
  486       5306516Q7    1/16/2017       OH          COUNTY       $20,100.00       9/26/2017      30           Yes          $30,000.00
                                                                                                                                              D               D
  487       5306516Q7    1/16/2017      RMM          COUNTY       $10,300.00       9/26/2017      30           Yes          $30,000.00
                                                                                                                                              D               D
  488       5306374S1    1/16/2017        TB         COUNTY       $20,400.00       12/4/2017      30           Yes          $50,000.00
  489       539R69965    1/20/2017        IF         MUTUAL       $10,300.00       4/18/2017      30           Yes          $30,000.00    $25,000.00      6/2/2017
  490       5306779N0    1/21/2017      WMD          MUTUAL         $500.00        5/26/2017      14           Yes         $100,000.00    $26,500.00     9/28/2017
                                                                                                   C                                          D               D
  491       539S28943    1/23/2017        ST         MUTUAL       $10,000.00        7/7/2017                   Yes          $30,000.00
  492       539R97633    1/25/2017        FC         MUTUAL       $10,300.00        6/9/2017      30           Yes          $30,000.00    $30,000.00     8/17/2017
  493       5307096H8    1/26/2017       JAA         MUTUAL       $10,600.00       8/24/2017      21           No         $1,000,000.00   $16,000.00      7/5/2018
                                                                                                                                              D               D
  494       5350R5377    1/26/2017       MA          MUTUAL         $800.00        4/28/2017      30           Yes          $50,000.00
  495       539S20347    1/27/2017       HRT         MUTUAL         $500.00        8/14/2017      15           Yes          $30,000.00     $250.00        7/2/2018
  496       5307270Q9    1/28/2017        IS         COUNTY         $500.00        4/25/2017      30           Yes          $30,000.00    $12,750.00     6/24/2017
  497       5307270Q9    1/28/2017        DS         COUNTY         $500.00        4/25/2017      30           Yes          $30,000.00    $15,500.00     6/24/2017
                                                                                                                                              D               D
  498       5307284B6    1/28/2017       BH          MUTUAL       $10,300.00       5/24/2017      30           Yes          $30,000.00
                                                                                                                                              D               D
  499       5307284B6    1/28/2017        LL         MUTUAL       $10,300.00       5/24/2017      30           Yes          $30,000.00
  500       539S38523    1/30/2017       VD          MUTUAL       $20,100.00       6/28/2017      30           Yes          $30,000.00    $30,000.00      9/7/2017
  501       4307493K3    1/31/2017        LK         MUTUAL         $500.00         8/7/2017       8           Yes          $50,000.00    $17,500.00     2/23/2018
                                                                                                                                              D               D
  502       5307494Q0    1/31/2017       PM          MUTUAL       $29,900.00      11/14/2017      30           Yes         $300,000.00
                                                                                                                                              D               D
  503       5307524M7     2/1/2017       VN          MUTUAL       $10,300.00       9/13/2017      14           Yes          $30,000.00
  504       5307539W3     2/1/2017        PA         MUTUAL       $10,000.00        7/5/2017       9           Yes          $30,000.00    $30,000.00    11/27/2017
                                                                                                                                              D               D
  505       5307567K2     2/1/2017      SDM          MUTUAL       $29,600.00        1/5/2018      10           Yes          $50,000.00
  506        5307554J1    2/1/2017      EWC          MUTUAL        $8,500.00       9/27/2018      15           Yes          $50,000.00    $50,000.00     2/27/2019
                                                                                                                                              D               D
  507       5307657S6     2/2/2017       MC          MUTUAL       $10,000.00       6/26/2018      10           Yes          $50,000.00
  508       539S76144     2/3/2017       MS          MUTUAL         $500.00       12/11/2017      14           Yes          $30,000.00    $30,000.00     2/22/2018



                                                                                  Page 13
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 15 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
  509       5307812T1     2/5/2017        TB         MUTUAL       $10,600.00       6/21/2017      21           Yes         $30,000.00     $17,000.00      8/7/2017
                                                                                                                                              D               D
  510       5308631T7     2/9/2017       CEH         MUTUAL         $500.00       11/17/2017      20           Yes         $30,000.00
  511       5308258B7    2/10/2017       SME         MUTUAL       $10,300.00       7/24/2017       c           Yes         $30,000.00     $30,000.00     8/17/2017
  512       5308258B7    2/10/2017        OE         MUTUAL       $20,100.00       7/24/2017       c           Yes         $30,000.00     $30,000.00     8/27/2018
                                                                                                                                              D               D
  513       5308273S1    2/10/2017         JA        MUTUAL       $10,300.00        1/4/2018      14           Yes         $30,000.00
  514       539T27726    2/10/2017       JMA         MUTUAL       $10,300.00        2/5/2018      10           Yes         $30,000.00     $14,626.06     7/10/2018
                                                                                                                                              D               D
  515       539T37241    2/10/2017         JA        MUTUAL       $10,300.00        1/4/2018      14           Yes         $30,000.00
  516       539T37241    2/10/2017        RA         MUTUAL       $10,300.00        1/4/2018      14           Yes         $30,000.00     $30,000.00     6/27/2018
                                                                                                                                              D               D
  517       5308291W4    2/11/2017        GM         MUTUAL       $21,000.00       1/17/2018      14           No         $250,000.00
  518       5308315N5    2/12/2017        BM         MUTUAL         $500.00        9/11/2017      14           Yes        $250,000.00     $11,000.00     3/22/2018
  519       5316128H1    2/12/2017        MG         MUTUAL       $10,300.00       3/21/2018      14           Yes         $30,000.00     $30,000.00     6/12/2018
  520       5308345R2    2/13/2017        KH         MUTUAL       $10,300.00        6/1/2017      20           Yes         $30,000.00     $22,500.00     6/23/2017
  521       5308392B0    2/13/2017         FL        MUTUAL       $29,900.00       1/30/2018      10           Yes         $50,000.00     $42,299.86      8/1/2018
                                                                                                                                              E
  522       5308495G1    2/14/2017       DAC         MUTUAL         $800.00        6/26/2017      30           Yes         $30,000.00                    8/30/2018
  523       539T62461    2/14/2017        GC         MUTUAL         $500.00        11/7/2017      14           Yes         $30,000.00     $30,000.00    11/29/2017
  524        4308627J7   2/16/2017        BA         MUTUAL         $500.00        6/13/2017      14           Yes         $30,000.00      $8,959.61     7/28/2017
  525       539V00540    2/17/2017        YR         MUTUAL       $20,100.00       10/9/2017      15           Yes         $30,000.00     $17,000.00     11/7/2017
                                                                                                   C
  526       539W57806    2/17/2017         JP        MUTUAL       $10,300.00       9/25/2017                   Yes         $30,000.00     $30,000.00     11/2/2017
                                                                                                                                              D               D
  527       5309445K9    2/19/2017        ADI        MUTUAL       $10,000.00       7/23/2018      15           Yes         $30,000.00
                                                                                                                                              D               D
  528       5309445K9    2/19/2017        CK         MUTUAL       $10,000.00       7/23/2018      15           Yes         $30,000.00
                                                                                                                                              D               D
  529       539T98466    2/20/2017        EH         MUTUAL       $10,000.00       7/28/2017      14           Yes        $100,000.00
                                                                                                                                              D               D
  530       5308901G1    2/20/2017        SG         MUTUAL       $20,100.00      10/17/2017      30           Yes         $30,000.00
  531       539V49606    2/24/2017        AC         MUTUAL         $500.00        9/22/2017      30           Yes         $30,000.00     $30,000.00    11/21/2017
  532       5309365F6    2/26/2017       DMC         MUTUAL        $9,800.00        9/8/2017      21           Yes         $30,000.00     $20,000.00    12/13/2017
                                                                                      A            A            A                             D               D
  533       5310971Z7    2/26/2017         CF        MUTUAL        $1,100.00                                               $30,000.00
                                                                                                   C            C                             D               D
  534       5310976F6     3/2/2017        VR         MUTUAL       $29,900.00       8/17/2018                               $50,000.00
                                                                                                                                              D               D
  535       5309927R4     3/4/2017        FM         MUTUAL       $29,900.00       10/2/2017      31           Yes        $250,000.00
  536       5309962D4     3/6/2017       YEP         COUNTY         $500.00        7/26/2017      21           No         $100,000.00     $12,000.00     4/27/2018
  537       532010N41     3/6/2017       WH          MUTUAL       $10,300.00       11/9/2017      15           Yes         $30,000.00     $30,000.00     12/7/2017
  538       539W28169     3/6/2017         JG        MUTUAL        $1,100.00      10/16/2017      31           Yes         $30,000.00     $18,400.00     1/11/2019
                                                                                                                                              D               D
  539       539W66049    3/10/2017        DB         MUTUAL       $10,300.00      12/12/2017      17           Yes         $50,000.00
                                                                                                                                              D               D
  540       5310910C7    3/11/2017        AA         MUTUAL       $10,300.00      11/30/2017      15           Yes         $30,000.00
  541       4310895W7    3/13/2017       MLS         MUTUAL       $10,300.00       8/15/2017      30           Yes         $30,000.00      $8,750.00     5/24/2018
  542       5310635R0    3/13/2017       SGM         MUTUAL         $500.00        8/14/2017      15           No         $100,000.00      $7,400.00      7/9/2018
  543       539W99932    3/14/2017        JYX        COUNTY         $800.00        6/12/2017      10           Yes         $30,000.00     $19,200.00     6/30/2017
  544       539X00084    3/14/2017         JA        MUTUAL       $10,300.00      10/12/2017      27           Yes         $30,000.00     $24,800.00    11/16/2017
  545       5310948T4    3/16/2017        VY         MUTUAL       $10,300.00        9/6/2017      30           Yes         $30,000.00     $10,000.00     7/15/2018
  546       4311061D8    3/17/2017        AR         MUTUAL         $500.00        1/29/2018      30           Yes         $30,000.00     $23,920.00     7/12/2018
                                                                                                                                              D               D
  547       5311173T3    3/18/2017        KB         MUTUAL       $19,500.00        7/5/2017      30           Yes        $100,000.00


                                                                                  Page 14
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 16 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
  548       5311181D7    3/20/2017        LB         MUTUAL        $500.00        8/23/2017       14           Yes         $30,000.00      $9,750.00     4/25/2018
  549       5311181D7    3/20/2017       VW          MUTUAL        $500.00        8/18/2017       14           Yes         $30,000.00     $11,000.00     4/25/2018
  550       539X50157    3/20/2017       ASC         MUTUAL        $500.00         8/3/2017       14           Yes         $30,000.00     $14,556.38      5/2/2018
                                                                                                                                              D               D
  551       5311280L5    3/21/2017       GWS         MUTUAL       $10,000.00       1/8/2018       30           Yes         $30,000.00
                                                                                                                                              D               D
  552       5311280L5    3/21/2017       GWJ         MUTUAL       $10,000.00       1/9/2018       30           Yes         $30,000.00
                                                                                                                                              D               D
  553       5311280L5    3/21/2017       WH          MUTUAL       $10,000.00       1/8/2018       30           Yes         $30,000.00
  554       539X57652    3/21/2017        VC         MUTUAL       $10,300.00      8/22/2017       21           No          $50,000.00     $20,000.00     7/25/2018
  555       5311325Z9    3/22/2017       RM          MUTUAL       $10,300.00      7/19/2017       21           Yes         $30,000.00     $30,000.00    11/29/2017
                                                                                                                                              D               D
  556       5311393V2    3/22/2017        RC         MUTUAL       $10,600.00      2/12/2018       28           Yes         $30,000.00
                                                                                                   C
  557       5311470Q6    3/23/2017        JK         MUTUAL       $20,100.00      11/7/2017                    Yes         $30,000.00     $30,000.00    11/30/2017
  558       539Z05747    3/26/2017       TTT         MUTUAL        $500.00         8/2/2017       14           No         $100,000.00     $34,000.00     11/2/2017
                                                                                                                                              D               D
  559       5311639K8    3/26/2017        AP         MUTUAL        $500.00        11/8/2017       30           Yes         $30,000.00
  560       5311750V4    3/27/2017       WH          MUTUAL        $800.00        11/7/2017       10           No         $100,000.00     $9,500.00       1/8/2018
                                                                                      A            A            A                             D               D
  561       5311835K7    3/28/2017       PLS         MUTUAL        $500.00                                                $100,000.00
                                                                                                   C
  562       5312620P3    3/29/2017        AB         MUTUAL       $10,300.00        2/7/2018                   Yes         $30,000.00     $30,000.00     3/15/2018
                                                                                                                                              D               D
  563       5312041D0    3/30/2017       MH          MUTUAL       $20,100.00      10/27/2017      14           Yes        $100,000.00
  564        5312042J4   3/30/2017        YR         MUTUAL       $10,300.00        1/8/2018      10           Yes         $30,000.00     $20,044.41     2/27/2018
  565       5312162G8    3/31/2017       BW          MUTUAL       $10,300.00       5/25/2017      10           No         $250,000.00     $21,000.00      7/3/2017
                                                                                                   C
  566       5312258S8    3/31/2017       RDP         MUTUAL        $500.00         6/16/2017                   No          $30,000.00      $7,000.00     7/28/2017
  567       5312185X5     4/1/2017        RG         MUTUAL       $10,600.00       7/25/2017      10           No         $100,000.00     $20,000.00    11/13/2017
  568       5312995W6     4/2/2017        TT         MUTUAL        $500.00         12/5/2017      20           Yes         $30,000.00     $14,300.00     2/20/2018
  569       5312255R3     4/2/2017       MAH         MUTUAL       $10,300.00      10/10/2018      10           Yes         $30,000.00     $30,000.00     11/2/2018
  570       5312429R1     4/4/2017       DLG         MUTUAL        $500.00         9/12/2017      21           No         $100,000.00      $7,500.00      3/8/2018
  571       5312479L8     4/4/2017        LD         MUTUAL        $500.00         3/23/2018      14           Yes         $30,000.00     $30,000.00      5/7/2018
  572       539Z89435     4/4/2017       DW          MUTUAL       $10,300.00      10/23/2017      30           Yes         $30,000.00     $26,000.00      5/3/2018
  573       5313670K4     4/5/2017        AB         MUTUAL       $10,300.00      10/25/2017       7           Yes         $30,000.00     $25,000.00     6/13/2018
  574       5313670K4     4/5/2017        JB         MUTUAL       $10,300.00      10/25/2017       7           Yes         $30,000.00     $25,000.00     6/13/2018
  575       5312622R3     4/6/2017       VW          MUTUAL       $10,300.00       1/15/2018      14           Yes         $30,000.00      $5,800.00     3/13/2019
                                                                                                                                              D               D
  576       530061C57     4/7/2017        AS         MUTUAL       $10,300.00       7/11/2017      21           Yes         $30,000.00
                                                                                                                                              D               D
  577       530061C57     4/7/2017        ES         MUTUAL       $10,300.00       7/11/2017      21           Yes         $30,000.00
                                                                                                                                              D               D
  578       530027C64    4/11/2017        EC         COUNTY       $10,300.00       8/10/2017      30           Yes         $30,000.00
  579       1812995M4    4/11/2017        SR         MUTUAL        $500.00         10/2/2017      21           Yes         $30,000.00     $12,000.00    11/21/2017
                                                                                                                                              D               D
  580       5312998R5    4/11/2017       MCL         MUTUAL       $10,000.00       11/8/2017      30           Yes         $50,000.00
  581        5313272J2   4/14/2017        CC         MUTUAL       $20,100.00        9/7/2017      27           Yes         $50,000.00     $28,695.00     2/16/2018
  582        5313272J2   4/14/2017       MM          MUTUAL       $10,000.00        9/8/2017      26           Yes         $50,000.00     $15,885.00     11/3/2017
  583       5314344R1    4/14/2017        AA         MUTUAL       $10,600.00      12/19/2017      10           Yes         $30,000.00     $27,000.00      1/8/2019
  584       5313342M2    4/15/2017        EH         MUTUAL        $500.00         8/17/2017      15           Yes         $30,000.00     $15,500.00    11/27/2017
                                                                                                                                              D               D
  585       430048L68    4/15/2017       AM          MUTUAL       $10,300.00      11/30/2018      19           Yes        $100,000.00
                                                                                                                                              D               D
  586       5313379Q3    4/16/2017        OT         MUTUAL       $10,300.00       9/27/2017      21           Yes         $30,000.00


                                                                                  Page 15
                                 Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 17 of 24
                                                  Exhibit 4 - RICO and Demand Appendix
   A           B             C            D            E              F              G           H             I               J             K               L
              Claim                    Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.               Date of Loss                                                                                                                  Date of Mailing
            Number(s)                  Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
                                                                                                                                             D               D
  587       5313379Q3   4/16/2017        VB         MUTUAL       $10,300.00       9/27/2017      21           Yes          $30,000.00
                                                                                                  C                                          D               D
  588       5313551C3   4/18/2017       MB          MUTUAL       $10,300.00      11/20/2017                   Yes          $30,000.00
                                                                                                                                             D               D
  589       530059S49   4/19/2017       JLM         MUTUAL        $500.00        10/16/2017      10           Yes         $100,000.00
  590       5313882X8   4/22/2017        JH         MUTUAL       $10,300.00       8/10/2017      29           Yes          $30,000.00    $16,335.47    10/13/2017
  591       5313882X8   4/22/2017       JED         MUTUAL       $10,300.00       8/10/2017      29           Yes          $30,000.00    $11,744.06    10/13/2017
                                                                                                  C                                          D               D
  592       5313877K1   4/22/2017       ARV         MUTUAL        $500.00        10/17/2017                   Yes          $30,000.00
                                                                                                  C                                          D               D
  593       5313877K1   4/22/2017       CHS         MUTUAL        $500.00        10/17/2017                   Yes          $30,000.00
                                                                                                  C            C                             D               D
  594       5313903V3   4/23/2017       MIT         MUTUAL       $10,300.00        9/8/2017                               $100,000.00
  595       5315037R6   4/25/2017        OG         MUTUAL        $500.00         7/12/2017      16           Yes          $30,000.00    $18,500.00     8/24/2017
                                                                                                                                             D               D
  596       5314115K8   4/25/2017       ASM         MUTUAL        $500.00          8/8/2017      30           Yes          $30,000.00
  597       5314370P4   4/27/2017       EW          MUTUAL       $10,300.00       9/19/2017      14           Yes          $50,000.00    $21,000.00     11/9/2017
                                                                                                                                             D               D
  598       5314361N1   4/27/2017        AC         MUTUAL       $20,100.00       7/30/2018      14           Yes          $30,000.00
                                                                                                                                             D               D
  599       5314746F7   4/30/2017        PP         MUTUAL        $500.00         4/10/2018      20           Yes         $100,000.00
                                                                                                                                             D               D
  600       5314846C1    5/2/2017       BM          MUTUAL       $10,000.00        9/1/2017      30           Yes          $30,000.00
                                                                                                                                             D               D
  601       4314901C4    5/2/2017        BC         MUTUAL       $10,300.00      10/24/2017      21           Yes          $30,000.00
                                                                                                                                             D               D
  602       5315547V6    5/4/2017       BSC         COUNTY       $40,200.00      11/15/2017      28           Yes          $30,000.00
  603       1815418X2    5/6/2017        RC         MUTUAL        $500.00         11/7/2017       7           Yes          $30,000.00    $30,000.00    11/15/2017
                                                                                                                                             D               D
  604       530150S70    5/6/2017        JM         MUTUAL        $800.00         9/29/2017      30           Yes          $30,000.00
  605       530297G63    5/7/2017        TB         MUTUAL        $500.00        10/17/2017      20           Yes          $30,000.00    $16,207.54    12/15/2017
                                                                                                                                             D               D
  606       5315838P8    5/7/2017         LI        MUTUAL       $10,300.00       5/12/2018      31           Yes          $30,000.00
                                                                                                                                             D               D
  607       5315838P8    5/7/2017        SR         MUTUAL       $10,800.00       5/12/2018      31           Yes          $30,000.00
  608       5315799F4    5/9/2017        LW         MUTUAL       $10,300.00      11/27/2017      10           Yes          $30,000.00    $16,700.00     1/24/2018
                                                                                                                                             D               D
  609       5316211N5   5/12/2017       AOC         MUTUAL        $500.00        10/30/2017      31           Yes          $30,000.00
                                                                                                  C
  610       530129X36   5/15/2017        DC         MUTUAL       $20,000.00      10/19/2017                   Yes          $50,000.00    $32,412.71      1/5/2018
                                                                                                  C
  611       530129X36   5/15/2017        LR         MUTUAL       $20,000.00      10/19/2017                   Yes          $50,000.00    $20,612.89      1/5/2018
                                                                                                                                             D               D
  612       530133N06   5/15/2017       KM          MUTUAL       $10,600.00       4/18/2018      20           No         $1,000,000.00
  613       530139Z86   5/15/2017        AA         MUTUAL       $10,300.00       1/20/2018      30           Yes          $30,000.00    $19,000.00     3/11/2019
  614       530140D45   5/16/2017       EGG         MUTUAL       $10,000.00       8/22/2017      15           Yes          $30,000.00    $30,000.00    11/20/2017
                                                                                                                                             D               D
  615       530143N28   5/17/2017       JCG         MUTUAL       $10,600.00      11/17/2017      10           Yes          $30,000.00
                                                                                                                                             D               D
  616       530145C28   5/17/2017       YJB         MUTUAL       $20,100.00       11/8/2017      30           Yes         $100,000.00
  617       530168D97   5/18/2017        CL         MUTUAL       $10,300.00      11/14/2017      14           Yes          $50,000.00    $18,000.00      7/9/2018
  618       530168D97   5/18/2017        DP         MUTUAL       $10,300.00       11/7/2017      14           Yes          $50,000.00    $13,000.00     7/25/2018
                                                                                                  C
  619       530173N99   5/18/2017        LB         MUTUAL       $10,000.00       9/21/2017                   Yes          $30,000.00    $30,000.00     4/24/2018
                                                                                                                                             D               D
  620       530186F70   5/19/2017        SS         MUTUAL        $500.00          1/8/2018      31           Yes         $250,000.00
                                                                                                                                             D               D
  621       530189M47   5/21/2017       GAB         MUTUAL       $10,300.00       2/13/2018      28           Yes          $30,000.00
                                                                                                                                             D               D
  622       530189M47   5/21/2017        PG         MUTUAL       $10,300.00       2/13/2018      28           Yes          $30,000.00
                                                                                                                                             D               D
  623       530190Z40   5/21/2017         EJ        COUNTY       $20,400.00       6/11/2018      14           Yes          $30,000.00



                                                                                 Page 16
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 18 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
                                                                                                                                              D               D
  624       530215Z50    5/23/2017        ARC        COUNTY       $10,300.00       3/30/2018      15           Yes          $30,000.00
                                                                                                                                              D               D
  625       530216Z07    5/23/2017        AH         MUTUAL       $10,300.00       2/21/2018      30           Yes          $30,000.00
  626       5300L765M    5/27/2017       MW          MUTUAL        $500.00         2/19/2018      14           No          $250,000.00    $23,500.00     3/26/2018
  627       530296G27    5/29/2017         LF        MUTUAL        $500.00         1/22/2018      14           No          $100,000.00    $14,362.52     2/22/2018
                                                                                                                                              D               D
  628       530290Z46    5/30/2017        EJF        MUTUAL        $800.00         1/30/2018      10           Yes         $250,000.00
                                                                                                                                              D               D
  629       530281T92    5/30/2017         JD        MUTUAL       $20,100.00       3/16/2018      14           No          $250,000.00
  630       530289L18    5/31/2017        YW         MUTUAL        $500.00        12/19/2017      14           Yes         $250,000.00    $13,000.00     1/31/2018
  631       530333C41     6/4/2017         CP        MUTUAL        $500.00         2/12/2018      15           Yes          $30,000.00    $15,600.00      3/7/2018
                                                                                                                C                             D               D
  632        530378J10    6/5/2017       MRG         MUTUAL        $500.00         9/30/2017      30                        $30,000.00
                                                                                                                                              D               D
  633       530384G64     6/8/2017        AQ         MUTUAL       $19,800.00      12/31/2017      14           Yes          $30,000.00
                                                                                                                                              D               D
  634       530394W41     6/8/2017        SCO        MUTUAL        $800.00         8/31/2018      14           Yes          $50,000.00
  635       530403T09     6/9/2017         EP        MUTUAL        $500.00        10/10/2017      21           Yes          $30,000.00    $12,766.65    11/21/2017
                                                                                                                                              D               D
  636       530403T09     6/9/2017         LR        MUTUAL        $500.00         11/8/2017      21           Yes          $30,000.00
                                                                                                                                              D               D
  637       530433X40    6/10/2017         DC        MUTUAL       $10,600.00        1/7/2019      21           No          $100,000.00
                                                                                                                                              D               D
  638       530407R49    6/11/2017         BC        COUNTY        $500.00         2/22/2018      14           Yes         $250,000.00
                                                                                                                                              D               D
  639       530545K25    6/12/2017         LF        MUTUAL       $39,400.00       10/9/2018      30           Yes          $30,000.00
                                                                                                   C
  640       130434X94    6/13/2017        AG         MUTUAL       $10,300.00       11/9/2017                   Yes        $1,000,000.00   $17,500.00     7/27/2018
                                                                                                                                              D               D
  641       530450H08    6/14/2017         AT        MUTUAL        $500.00        10/19/2017      14           Yes          $30,000.00
                                                                                                                                              D               D
  642       530458C82    6/14/2017         JN        MUTUAL       $19,800.00        1/4/2018      15           Yes          $30,000.00
                                                                                                                                              D               D
  643       530456N34    6/14/2017        MK         MUTUAL       $10,000.00       8/27/2018      15           Yes          $30,000.00
                                                                                                                                              D               D
  644       530440R70    6/14/2017       PMM         MUTUAL       $29,900.00       10/1/2018      15           Yes         $100,000.00
  645       530479W69    6/16/2017         NC        MUTUAL        $500.00         3/30/2018      14           Yes          $30,000.00    $11,875.00    12/18/2018
                                                                                                                                              D               D
  646       530486V95    6/17/2017         AC        COUNTY       $19,800.00        1/8/2018      18           Yes          $30,000.00
  647       530537S28    6/19/2017         DV        MUTUAL       $10,300.00      11/21/2017      30           No          $250,000.00    $34,000.00     6/21/2018
  648       530537S28    6/19/2017         JC        MUTUAL       $10,900.00      12/15/2017      30           No          $250,000.00    $23,000.00     6/21/2018
  649       530536H05    6/21/2017         CE        COUNTY       $10,300.00       11/7/2017      14           Yes          $30,000.00    $12,000.00    12/21/2017
  650       530526C54    6/21/2017         BH        MUTUAL       $10,300.00      12/20/2017      30           Yes          $50,000.00    $12,706.56    10/16/2018
                                                                                                                                              D               D
  651       530549F76    6/22/2017        DG         MUTUAL       $10,300.00      11/22/2017      14           Yes          $30,000.00
                                                                                                                                              D               D
  652       530567L12    6/24/2017        ND         MUTUAL       $10,300.00       3/30/2018      15           Yes          $30,000.00
  653       530569M75    6/24/2017        MS         MUTUAL       $10,300.00       8/24/2018      30           Yes          $30,000.00    $15,750.00     2/15/2019
  654       1817228H6    6/25/2017         YV        MUTUAL       $20,100.00       5/25/2018      14           Yes          $30,000.00    $24,001.30    10/17/2018
  655       530589K25    6/27/2017         IM        MUTUAL       $20,100.00        2/1/2018      30           Yes         $100,000.00    $16,750.00     4/10/2018
  656       530589K25    6/27/2017        MN         MUTUAL       $10,300.00        2/1/2018      30           Yes         $100,000.00    $15,100.00     4/10/2018
                                                                                                                                              D               D
  657       530593S35    6/27/2017         TF        MUTUAL       $10,300.00       2/13/2018      14           Yes          $30,000.00
                                                                                                                                              D               D
  658        530606J62   6/28/2017        KDL        MUTUAL        $500.00         1/28/2018      30           Yes          $30,000.00
  659       530603K28    6/28/2017         CL        MUTUAL       $10,300.00       8/26/2018      14           Yes          $30,000.00    $22,000.00     12/1/2018
  660       530603K28    6/28/2017         FR        MUTUAL        $500.00         8/26/2018      14           No           $30,000.00    $11,500.00    10/11/2018
  661       530664Q59     7/3/2017         EV        MUTUAL       $10,300.00       12/7/2017      21           No          $250,000.00    $10,800.00      3/2/2018



                                                                                  Page 17
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 19 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
  662       530664Q59     7/3/2017        AL         MUTUAL         $500.00        12/7/2017      21           No         $250,000.00     $10,400.00      3/2/2018
  663       530652K78     7/3/2017        SB         MUTUAL         $500.00        2/27/2018      10           Yes         $30,000.00     $15,316.06     8/28/2018
  664       530652K78     7/3/2017       SM          MUTUAL         $500.00        2/27/2018      10           Yes         $30,000.00     $17,149.52     4/18/2018
  665        530672J22    7/4/2017        FV         COUNTY         $500.00         6/1/2018      14           Yes         $50,000.00     $16,700.00    10/29/2018
  666        530672J22    7/4/2017        KV         COUNTY         $500.00        12/1/2017      14           Yes         $50,000.00     $28,000.00     11/8/2018
  667       530687P56     7/4/2017        FH         COUNTY       $20,100.00       1/26/2018      27           Yes         $30,000.00     $30,000.00      3/7/2018
  668       530687P56     7/4/2017       MM          COUNTY         $500.00        1/26/2018      27           Yes         $30,000.00     $28,000.00      3/7/2018
                                                                                                                                              D               D
  669       530674W10     7/5/2017        ZE         COUNTY       $10,300.00      11/14/2017      10           Yes         $30,000.00
                                                                                                   C            C                             D               D
  670       530668V27     7/5/2017       ML          MUTUAL       $10,000.00       1/10/2018                               $30,000.00
  671       530706V15     7/8/2017        AB         MUTUAL        $1,100.00      10/16/2017      18           No          $30,000.00     $6,000.00     11/27/2017
                                                                                                                                              D               D
  672       530708D03     7/8/2017       GAR         MUTUAL       $20,100.00        1/2/2018      30           Yes         $30,000.00
  673       530729L78    7/10/2017        AC         MUTUAL         $500.00       11/30/2017      14           Yes         $30,000.00     $30,000.00     5/31/2018
                                                                                                                                              D               D
  674       530729L78    7/10/2017        IM         MUTUAL         $500.00        1/22/2018      14           Yes         $30,000.00
  675       530772N01    7/12/2017       JEL         MUTUAL       $10,600.00      11/10/2017      14           Yes        $250,000.00     $31,000.00     7/13/2018
  676       530756H83    7/12/2017       SM          MUTUAL       $10,000.00      10/30/2017      21           Yes         $30,000.00     $17,500.00    12/19/2017
  677       530764M38    7/13/2017        VL         MUTUAL       $20,600.00        3/8/2018      30           Yes         $30,000.00     $30,000.00     5/22/2018
                                                                                                                                              D               D
  678       530781Z01    7/15/2017        KL         MUTUAL       $10,300.00        2/9/2018      21           Yes         $50,000.00
                                                                                                                                              D               D
  679       530801C86    7/17/2017        JV         COUNTY       $20,600.00       1/18/2018      30           Yes         $30,000.00
                                                                                                                                              D               D
  680       530801C86    7/17/2017       MAV         COUNTY       $20,600.00       1/18/2018      30           Yes         $30,000.00
  681       180872C85    7/18/2017        DR         MUTUAL         $500.00         1/9/2018      16           Yes         $15,000.00     $15,000.00      2/8/2018
                                                                                      A            A            A
  682       530968T66    7/18/2017        RG         MUTUAL       $10,600.00                                               $50,000.00        CWP            CWP
  683       530834H00    7/19/2017        AD         COUNTY         $500.00       10/18/2017      10           Yes         $30,000.00     $15,000.00     12/1/2017
  684       530838L87    7/20/2017        NI         COUNTY         $500.00         7/9/2018      21           Yes         $30,000.00     $14,000.00     8/21/2018
  685       530854P91    7/21/2017       JLG         MUTUAL         $500.00       11/16/2017      21           No         $100,000.00     $16,487.76     1/26/2018
  686       530857F56    7/22/2017        DC         MUTUAL       $10,300.00       1/15/2018      30           Yes         $50,000.00     $23,250.00      7/3/2018
  687       530857F56    7/22/2017        GS         MUTUAL       $18,800.00       1/15/2018      30           Yes         $50,000.00     $50,000.00      7/3/2018
                                                                                                   C                                          D               D
  688       5300P181R    7/22/2017       EPY         MUTUAL       $10,300.00       10/3/2018                   Yes         $50,000.00
                                                                                                                                              D               D
  689       530872B81    7/24/2017        KG         MUTUAL         $500.00       11/15/2017      15           Yes         $30,000.00
                                                                                                   C                                          D               D
  690       530904C70    7/27/2017        LE         MUTUAL       $20,600.00       11/6/2017                   Yes         $30,000.00
                                                                                                                                              D               D
  691       530925M13    7/28/2017        YB         MUTUAL       $10,300.00       3/12/2018      14           Yes        $100,000.00
                                                                                                                                              D               D
  692       530932C98    7/29/2017        RA         MUTUAL       $40,000.00      12/27/2017      14           Yes        $100,000.00
                                                                                                   C                                          D               D
  693       530937N83    7/29/2017        JB         MUTUAL       $10,300.00        2/9/2018                   Yes         $30,000.00
                                                                                                                                              D               D
  694       530931V29    7/29/2017       ACR         MUTUAL       $20,900.00       9/30/2018      14           Yes         $30,000.00
  695       530934S49    7/30/2017       DAN         MUTUAL         $500.00        3/30/2018      14           Yes         $30,000.00     $8,500.00       8/9/2018
                                                                                                                                              D               D
  696       530992T19    7/30/2017        ER         MUTUAL       $10,300.00       4/30/2018      14           Yes         $50,000.00
                                                                                                                                              D               D
  697       530992T19    7/30/2017        KR         MUTUAL       $10,300.00       4/30/2018      14           Yes         $50,000.00
  698       530958R01     8/1/2017       DD          COUNTY       $10,300.00        1/4/2018      12           Yes         $30,000.00     $30,000.00     1/16/2018
                                                                                                                                              D               D
  699       530984C07     8/3/2017        RA         MUTUAL         $800.00        1/29/2018      15           Yes         $30,000.00



                                                                                  Page 18
                                 Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 20 of 24
                                                  Exhibit 4 - RICO and Demand Appendix
   A           B             C            D            E              F              G           H             I               J             K               L
              Claim                    Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.               Date of Loss                                                                                                                  Date of Mailing
            Number(s)                  Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
                                                                                                                                             D               D
  700       530999M61    8/5/2017       MS          MUTUAL       $10,300.00       1/24/2018      15           Yes         $30,000.00
  701       531016D39    8/7/2017        JA         MUTUAL       $10,300.00        2/9/2018      21           Yes         $30,000.00     $30,000.00     4/24/2018
                                                                                                                                             D               D
  702       531017D42    8/7/2017        FT         MUTUAL        $500.00         3/19/2018      21           Yes         $50,000.00
  703       531025C10    8/7/2017        AJ         MUTUAL       $10,000.00        1/2/2018      14           No          $30,000.00     $15,800.00      6/4/2018
                                                                                                                                             D               D
  704       531029H11    8/8/2017       LM          MUTUAL       $20,100.00       3/30/2018      15           Yes         $30,000.00
                                                                                                                                             D               D
  705       531030Z91    8/8/2017        LP         MUTUAL       $18,300.00       1/10/2018      19           Yes         $30,000.00
                                                                                                                                             D               D
  706       531072F97   8/12/2017       NG          MUTUAL       $10,300.00       2/28/2018      21           Yes         $30,000.00
                                                                                                                                             D               D
  707       5300P843L   8/13/2017       KW          MUTUAL       $10,600.00       3/14/2018      31           Yes        $500,000.00
  708       531110V33   8/16/2017        SB         MUTUAL       $20,100.00       6/26/2018      30           Yes         $30,000.00     $30,000.00     8/24/2018
                                                                                                                                             D               D
  709       531127R75   8/17/2017        TV         MUTUAL        $500.00         7/10/2018      14           Yes        $100,000.00
  710       531139Q24   8/19/2017        BT         MUTUAL       $10,000.00      12/20/2017      15           No         $100,000.00     $24,799.47      2/1/2018
  711       531140R62   8/19/2017        TH         MUTUAL        $500.00         2/22/2018      14           Yes         $50,000.00     $14,900.14     3/27/2018
  712       531143G91   8/20/2017       DGP         MUTUAL       $10,300.00      12/20/2017      19           Yes         $30,000.00     $17,250.00      3/5/2018
                                                                                                                                             D               D
  713       531172B77   8/23/2017       NA          MUTUAL       $29,900.00       2/16/2018      28           Yes         $30,000.00
  714       531172N55   8/23/2017       MK          MUTUAL        $500.00          2/5/2018      14           No         $250,000.00     $16,039.00     6/28/2018
  715       531309G26   8/26/2017       AO          MUTUAL       $10,300.00        3/9/2018      14           Yes         $30,000.00     $12,500.00      5/7/2018
                                                                                                                                             D               D
  716       531290R69   8/31/2017        JA         MUTUAL        $500.00         3/26/2018      15           Yes         $50,000.00
                                                                                                                                             D               D
  717       531339B79    9/2/2017        JR         MUTUAL        $500.00         6/15/2018      14           Yes         $30,000.00
                                                                                                                                             D               D
  718       531307R01    9/3/2017       MF          MUTUAL       $10,300.00        6/4/2018      14           Yes         $50,000.00
                                                                                                                                             D               D
  719       531312B50    9/4/2017        BS         MUTUAL       $19,800.00       5/17/2018      10           Yes        $100,000.00
                                                                                                  C
  720       531315P92    9/4/2017       AO          MUTUAL       $10,300.00       3/14/2018                   Yes         $30,000.00     $30,000.00     1/17/2019
  721       531369F85    9/8/2017        DT         MUTUAL        $500.00         2/20/2018      30           No         $100,000.00     $14,574.78     7/13/2018
  722       531369F85    9/8/2017        VC         MUTUAL        $500.00         2/20/2018      30           No         $100,000.00     $15,029.44     7/13/2018
                                                                                                                                             D               D
  723       531371R95    9/9/2017       CN          MUTUAL       $10,300.00       7/30/2018      30           Yes         $30,000.00
                                                                                                                                             D               D
  724       531371R95    9/9/2017       KN          MUTUAL       $10,300.00       7/30/2018      30           Yes         $30,000.00
                                                                                                                                             D               D
  725       531394R01   9/12/2017        ER         MUTUAL       $20,400.00       5/10/2018      10           Yes        $100,000.00
  726       531442M46   9/14/2017        RV         MUTUAL        $500.00         2/14/2018      19           Yes         $30,000.00     $9,500.00       8/7/2018
                                                                                                                                             D               D
  727       531433S02   9/14/2017        IA         MUTUAL        $500.00          3/5/2018      30           Yes         $30,000.00
  728       531436C42   9/14/2017        GP         MUTUAL        $500.00         2/15/2018      31           No         $100,000.00     $15,000.00     3/12/2018
                                                                                                                                             D               D
  729       531437L91   9/14/2017        IA         MUTUAL       $29,900.00       6/12/2018      30           Yes         $50,000.00
  730       531474Q49   9/18/2017       MO          MUTUAL       $18,300.00        2/7/2018      23           Yes         $30,000.00     $20,931.67     3/21/2018
                                                                                                                                             D               D
  731       531512R63   9/21/2017       JLG         COUNTY        $500.00         2/12/2018      30           Yes         $30,000.00
  732       361543G20   9/23/2017       DDL         MUTUAL       $10,300.00        4/9/2018      15           Yes         $50,000.00     $27,190.00    06/13/2018
                                                                                                                                             D               D
  733       531531C26   9/23/2017       AD          MUTUAL       $20,100.00       3/16/2018      28           Yes         $30,000.00
                                                                                                                                             D               D
  734       531631M84   9/25/2017        LN         MUTUAL       $20,100.00       4/23/2018      14           Yes         $50,000.00
  735       531598V89   9/30/2017       JEP         MUTUAL        $500.00        12/15/2017      21           No          $30,000.00      $5,800.00     3/23/2018
  736       531603Q51   9/30/2017       ME          MUTUAL        $500.00         3/14/2018      10           Yes         $30,000.00     $14,406.00     5/14/2018
                                                                                                                                             D               D
  737       531699B48   10/3/2017        SS         MUTUAL       $10,000.00        3/1/2018      21           Yes         $30,000.00



                                                                                 Page 19
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 21 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
                                                                                                                                              D               D
  738       531669Q65     10/8/2017       EC         MUTUAL       $10,000.00       5/23/2018      21           Yes          $30,000.00
                                                                                                   C                                          D               D
  739       531716M77    10/12/2017       GP         MUTUAL         $800.00         4/4/2018                   Yes         $100,000.00
  740       531730B49    10/13/2017      SM          MUTUAL       $10,300.00        2/9/2018      30           Yes          $30,000.00    $17,500.00     6/29/2018
                                                                                                                                              D               D
  741       531752W21    10/16/2017       ER         MUTUAL       $19,800.00       5/18/2018      27           Yes         $100,000.00
                                                                                                   C
  742       531766K73    10/17/2017       DB         MUTUAL         $500.00        2/12/2018                   Yes          $30,000.00    $11,300.00     3/26/2018
  743       531796C39    10/20/2017        JL        MUTUAL         $500.00        2/20/2018      10           Yes          $30,000.00    $12,000.00     5/18/2018
                                                                                                                                              D               D
  744       431902H13    10/21/2017      MO          MUTUAL         $500.00         5/2/2018      15           Yes          $50,000.00
  745       531819H59    10/23/2017      DN          MUTUAL         $500.00        2/15/2018      30           Yes          $30,000.00    $30,000.00     3/1/2018
  746       5300T140V    10/23/2017      MO          COUNTY         $500.00        11/1/2018      15           Yes          $30,000.00     $9,366.30    12/19/2018
                                                                                                                                              D               D
  747       531839K12    10/24/2017      GH          MUTUAL       $10,300.00        6/6/2018      23           No         $1,000,000.00
  748       531854C09    10/25/2017       PE         MUTUAL        $6,800.00        4/9/2018      14           Yes          $50,000.00    $14,000.00     11/2/2018
  749       531854C09    10/25/2017       SE         MUTUAL         $500.00         4/9/2018      14           No           $50,000.00    $12,500.00     11/2/2018
  750       531854M59    10/25/2017       TL         MUTUAL         $500.00        2/20/2018      22           No          $100,000.00     $6,500.00     8/24/2018
  751        5300T400J   10/27/2017       RA         MUTUAL       $10,000.00        3/8/2018      30           Yes          $30,000.00    $11,800.00      6/5/2018
  752        5300T400J   10/27/2017      RM          MUTUAL       $10,300.00        3/8/2018      30           Yes          $30,000.00    $17,400.00      6/5/2018
                                                                                                                                              D               D
  753       431883L37    10/28/2017       CP         MUTUAL       $28,395.00       6/14/2018      33           Yes         $250,000.00
  754       531883L77    10/28/2017       JH         MUTUAL         $500.00        5/24/2018      14           Yes          $30,000.00     $1,000.00     8/13/2018
  755       531885W68    10/28/2017       LP         MUTUAL         $500.00        3/12/2018      30           Yes          $30,000.00     $9,500.00      6/5/2018
  756       531885W68    10/28/2017       VL         MUTUAL         $500.00        3/12/2018      30           Yes          $30,000.00     $8,500.00      6/5/2018
                                                                                                   C
  757       5300T451C    10/30/2017       JM         MUTUAL       $10,300.00       7/17/2018                   Yes          $30,000.00    $25,000.00      4/4/2019
                                                                                                   C            C                             D               D
  758        531890J73   10/30/2017      MC          MUTUAL       $19,800.00        8/9/2018                                $30,000.00
  759       531899C48    10/30/2017       CH         MUTUAL       $20,100.00       3/25/2018      10           Yes          $30,000.00    $15,000.00     10/25/018
                                                                                                                                              D               D
  760       531920N58     11/1/2017        FI        MUTUAL       $19,800.00        6/1/2018      45           Yes         $250,000.00
                                                                                                                                              D               D
  761       532007R60     11/4/2017       OV         MUTUAL       $19,800.00       7/10/2018      21           Yes          $30,000.00
  762       531969S81     11/6/2017      MR          MUTUAL         $500.00        4/17/2018      14           Yes          $30,000.00    $26,500.00     5/25/2018
                                                                                                                                              D               D
  763       531995G64     11/8/2017       BJ         MUTUAL       $10,000.00        2/8/2018      15           Yes          $50,000.00
  764       531991N13     11/8/2017      DM          MUTUAL       $10,000.00       4/17/2018      30           Yes          $50,000.00    $17,000.00    10/10/2018
  765        532003J47    11/9/2017       RT         MUTUAL       $10,300.00        3/1/2018      11           Yes          $30,000.00    $17,500.00     3/13/2018
                                                                                                                                              D               D
  766       532047P69    11/11/2017      AM          MUTUAL       $19,800.00        5/1/2018      15           Yes          $30,000.00
                                                                                                   C                                          D               D
  767       532047P69    11/11/2017       RP         MUTUAL       $10,300.00        5/1/2018                   Yes          $30,000.00
                                                                                                                                              D               D
  768       532086R25    11/12/2017       SH         MUTUAL       $10,300.00       3/13/2018      10           Yes          $30,000.00
                                                                                                   C                                          D               D
  769       532090N36    11/12/2017       EA         MUTUAL         $500.00         6/8/2018                   Yes          $30,000.00
                                                                                                   C                                          D               D
  770       532090N36    11/12/2017       JA         MUTUAL       $10,300.00        6/8/2018                   Yes          $30,000.00
                                                                                                   C                                          D               D
  771       532090N36    11/12/2017       JA         MUTUAL         $500.00         6/8/2018                   Yes          $30,000.00
                                                                                                   C                                          D               D
  772       532090N36    11/12/2017      RAO         MUTUAL         $800.00         6/8/2018                   Yes          $30,000.00
                                                                                                                                              D               D
  773       532085K61    11/15/2017       EG         MUTUAL       $10,300.00      10/12/2018      17           Yes          $50,000.00
                                                                                                                                              D               D
  774       532117K82    11/16/2017       AE         MUTUAL         $500.00         4/9/2018      21           No           $30,000.00
  775       532125Q65    11/16/2017        KI        COUNTY         $500.00        4/18/2018      15           Yes          $30,000.00    $15,000.00      5/2/2018



                                                                                  Page 20
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 22 of 24
                                                   Exhibit 4 - RICO and Demand Appendix
   A            B             C            D            E              F              G           H             I               J             K               L
              Claim                     Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                  Date of Mailing
            Number(s)                   Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
  776        402194T62   11/18/2017       LS         MUTUAL       $10,300.00       3/16/2018      21           Yes         $30,000.00     $20,130.00     9/25/2018
  777        532149X58   11/22/2017      GB          MUTUAL       $19,800.00        3/2/2018      11           Yes        $250,000.00     $30,000.00     3/21/2018
                                                                                                                                              D               D
  778        532163L59   11/25/2017      AM          MUTUAL       $10,300.00        7/3/2018      21           Yes         $30,000.00
                                                                                                                                              D               D
  779        532163L59   11/25/2017       CC         MUTUAL       $10,300.00        7/3/2018      21           Yes         $30,000.00
  780        532165J72   11/25/2017       CR         MUTUAL       $29,600.00       7/13/2018      15           Yes         $30,000.00     $30,000.00      8/2/2018
                                                                                                   C
  781       532206G59    11/29/2017      JRS         MUTUAL        $500.00         8/30/2018                   Yes         $30,000.00     $17,336.00     1/23/2019
  782        532240T39    12/2/2017       JZ         COUNTY       $10,300.00       8/27/2018      30           Yes         $50,000.00     $27,455.73    10/11/2018
  783        532240T39    12/2/2017      MEZ         COUNTY       $10,300.00       8/27/2018      30           Yes         $50,000.00     $27,396.00    10/11/2018
                                                                                                                                              D               D
  784       532254N65     12/4/2017      AM          MUTUAL       $20,100.00       7/31/2018      14           Yes         $30,000.00
                                                                                                                                              D               D
  785        532259J25    12/5/2017      RG          MUTUAL       $10,800.00       11/2/2018      20           No         $250,000.00
                                                                                                                                              D               D
  786        532302X70    12/8/2017      MP          MUTUAL        $500.00         7/10/2018      14           Yes        $500,000.00
                                                                                                                                              D               D
  787        532298C90    12/8/2017      AW          MUTUAL       $10,600.00       9/11/2018      14           Yes        $100,000.00
  788        532327T77   12/11/2017      MRP         MUTUAL        $500.00         8/23/2018      10           Yes        $100,000.00     $15,250.00      4/8/2019
                                                                                                                                              D               D
  789        532327T77   12/11/2017      MR          MUTUAL        $500.00         8/23/2018      10           Yes        $100,000.00
                                                                                                                                              D               D
  790       5300W163N    12/16/2017      VM          MUTUAL       $10,300.00       3/27/2018      13           Yes         $30,000.00
                                                                                                                                              D               D
  791        532399J23   12/18/2017      NB          MUTUAL       $10,300.00       5/21/2018      30           Yes         $50,000.00
                                                                                                                                              D               D
  792       532437G58    12/21/2017      QV          MUTUAL        $500.00         5/10/2018      14           No         $100,000.00
                                                                                                   C                                          D               D
  793       532522Q17      1/1/2018       RS         MUTUAL       $10,300.00       4/25/2018                   Yes         $50,000.00
                                                                                                                                              D               D
  794        532593J65     1/8/2018       BA         MUTUAL        $500.00         5/15/2018      21           Yes         $50,000.00
                                                                                                                                              D               D
  795       532610V87      1/9/2018       JE         MUTUAL       $10,000.00       5/18/2018       7           Yes         $30,000.00
  796        532707J67    1/10/2018      MG          MUTUAL       $10,000.00       8/21/2018      10           Yes         $30,000.00     $29,000.00     10/5/2018
  797        182659K49    1/13/2018       LT         MUTUAL       $10,000.00        5/7/2018      14           Yes         $30,000.00     $24,000.00     8/31/2018
  798       532662V13     1/14/2018       DT         MUTUAL       $10,000.00       4/13/2018      28           Yes         $50,000.00      $5,000.00    10/16/2018
                                                                                                                                              D               D
  799       532683D20     1/16/2018      MC          COUNTY       $10,600.00      10/30/2018      14           Yes         $30,000.00
  800       532726D68     1/19/2018       CF         MUTUAL       $30,200.00        9/3/2018      30           Yes         $30,000.00     $30,000.00     12/7/2018
  801        532749P22    1/19/2018      MM          MUTUAL        $500.00         10/6/2018      14           Yes         $30,000.00     $13,100.00    11/16/2018
                                                                       A              A            A            A
  802        532730P59    1/21/2018      RW          MUTUAL                                                                $30,000.00     $14,000.00    12/11/2018
                                                                                                                                              D               D
  803       532743N07     1/22/2018      ORA         MUTUAL       $20,100.00       5/25/2018      30           Yes         $30,000.00
                                                                                                   C                                          D               D
  804        532800R17    1/29/2018      MB          MUTUAL        $500.00          7/3/2018                   Yes         $30,000.00
                                                                                                                                              D               D
  805       532816V79     1/30/2018      SLF         MUTUAL       $20,400.00      10/19/2018      31           Yes         $50,000.00
                                                                                                                                              D               D
  806       532845W53      2/1/2018       SP         MUTUAL       $29,900.00       10/1/2018      28           Yes        $100,000.00
                                                                                                                                              D               D
  807        532866T38     2/5/2018       GL         MUTUAL       $20,100.00       6/21/2018      30           Yes         $30,000.00
                                                                                                                                              D               D
  808        532893C02     2/7/2018      EDL         MUTUAL       $20,100.00       7/12/2018      10           Yes         $30,000.00
                                                                                                                C                             D               D
  809        532953J62     2/7/2018      DV          MUTUAL       $10,300.00       7/30/2018      18                       $30,000.00
  810       532907W92      2/8/2018       LN         MUTUAL        $500.00         5/21/2018      15           No          $30,000.00      $7,000.00    12/11/2018
  811       532932W75      2/8/2018       CF         MUTUAL       $10,300.00      10/29/2018      10           Yes         $50,000.00     $50,000.00    11/19/2018
                                                                                                                                              D               D
  812        532930B64    2/10/2018      AM          MUTUAL       $20,100.00       9/27/2018      21           Yes         $30,000.00



                                                                                  Page 21
                                 Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 23 of 24
                                                  Exhibit 4 - RICO and Demand Appendix
   A           B             C            D            E              F              G           H             I               J             K               L
              Claim                    Patient     State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.               Date of Loss                                                                                                                  Date of Mailing
            Number(s)                  Initials        Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
                                                                                                                                             D               D
  813       532928L68   2/10/2018       GM          MUTUAL         $500.00        11/2/2018      15           Yes         $30,000.00
                                                                                                                                             D               D
  814       532928L68   2/10/2018       EDM         MUTUAL         $500.00        11/2/2018      15           Yes         $30,000.00
                                                                                                               C
  815       532938T34   2/12/2018       EEG         MUTUAL       $19,800.00       6/19/2018      15                       $30,000.00     $20,500.00     1/28/2019
                                                                                                                                             D               D
  816       532962Z40   2/14/2018       MLB         MUTUAL       $10,300.00       5/25/2018      21           Yes         $30,000.00
                                                                                                  C                                          D               D
  817       532969K10   2/14/2018       SBE         COUNTY         $500.00         9/4/2018                   Yes         $30,000.00
                                                                                                                                             D               D
  818       532995C98   2/16/2018        TT         MUTUAL       $10,300.00       7/10/2018      21           Yes         $50,000.00
                                                                                                                                             D               D
  819       532999R75   2/17/2018        PP         MUTUAL       $19,800.00      10/30/2018      10           Yes         $30,000.00
                                                                                                                                             D               D
  820       533002C92   2/18/2018         JF        MUTUAL         $800.00        8/16/2018      14           Yes         $30,000.00
                                                                                                                                             D               D
  821       533009V55   2/19/2018        BS         MUTUAL       $29,600.00        8/6/2018      30           Yes         $30,000.00
  822       533014D38   2/19/2018       SEA         MUTUAL       $10,600.00        9/6/2018      16           Yes         $30,000.00     $18,850.00    11/27/2018
  823       533014D38   2/19/2018        PA         MUTUAL         $500.00         9/7/2018      16           Yes         $30,000.00     $18,850.00    11/27/2018
  824       533037X77   2/21/2018        CO         MUTUAL         $500.00        6/27/2018      10           Yes         $30,000.00     $12,000.00     7/13/2018
                                                                                                  C                                          D               D
  825       533059N61   2/22/2018        CB         MUTUAL       $10,300.00       9/12/2018                   Yes         $50,000.00
                                                                                                                                             D               D
  826       533117N66   2/25/2018        VW         MUTUAL         $500.00        8/23/2018      31           Yes        $100,000.00
  827       5300Z756C    3/3/2018       MH          MUTUAL       $10,600.00       8/17/2018      30           Yes         $30,000.00     $24,000.00     10/4/2018
  828       5300Z756C    3/3/2018        VC         MUTUAL       $10,300.00       8/17/2018      30           Yes         $30,000.00     $30,000.00     10/4/2018
                                                                                                                                             D               D
  829       533177G99    3/3/2018       TTC         MUTUAL         $500.00       11/10/2018      14           Yes         $30,000.00
                                                                                                  C                                          D               D
  830       533182L18    3/4/2018        AD         MUTUAL         $500.00        10/1/2018                   Yes        $100,000.00
                                                                                                  C                                          D               D
  831       533182L18    3/4/2018        JD         MUTUAL       $18,300.00       10/1/2018                   Yes        $100,000.00
                                                                                                                                             D               D
  832       533191M70    3/4/2018         AJ        COUNTY       $30,100.00       11/5/2018      15           Yes        $500,000.00
  833       5300Z924V    3/7/2018       MG          MUTUAL         $500.00        8/10/2018      30           No          $50,000.00     $13,000.00     1/25/2019
                                                                                                                                             D               D
  834       533270Q61    3/9/2018        FC         MUTUAL       $19,800.00        8/3/2018      10           Yes         $50,000.00
                                                                                                                                             D               D
  835       433263G28    3/9/2018        EC         MUTUAL       $10,300.00       10/3/2018      15           Yes         $50,000.00
                                                                                                                                             D               D
  836       433263G28    3/9/2018       OEP         MUTUAL       $10,300.00       10/3/2018      13           Yes         $50,000.00
                                                                                                                                             D               D
  837       533257S34    3/9/2018        DH         MUTUAL       $10,900.00      10/22/2018      10           Yes         $30,000.00
                                                                                                                                             D               D
  838       533329Q06   3/14/2018       MM          MUTUAL         $800.00        7/16/2018      14           Yes         $30,000.00
                                                                                                                                             D               D
  839       533344G85   3/14/2018        CM         MUTUAL       $10,300.00        9/7/2018      30           Yes         $30,000.00
                                                                                                                                             D               D
  840       533560R51   3/18/2018       DEL         MUTUAL        $1,100.00       9/14/2018      30           Yes         $30,000.00
                                                                                                                                             D               D
  841       533560R51   3/18/2018        ST         MUTUAL       $20,100.00       9/13/2018      30           Yes         $30,000.00
                                                                                                                                             D               D
  842       5301B402P   3/20/2018        LW         MUTUAL       $10,000.00       12/6/2018       8           No         $250,000.00
                                                                                                                                             D               D
  843       533396H54   3/21/2018        MC         MUTUAL       $20,100.00      11/17/2018      15           Yes         $30,000.00
  844       533416M58   3/22/2018        FN         MUTUAL         $500.00         7/6/2018      10           No          $50,000.00     $20,773.00     8/30/2018
  845       533432H63   3/23/2018         JL        MUTUAL       $10,000.00       4/18/2018      15           Yes         $30,000.00     $30,000.00     11/6/2018
  846       533450M06   3/25/2018       ADH         MUTUAL       $20,700.00      10/20/2018      10           Yes         $50,000.00     $23,500.00      4/9/2019
                                                                                                                                             D               D
  847       533578Q35    4/4/2018        MA         MUTUAL       $10,300.00      11/16/2018      10           Yes         $30,000.00
                                                                                                                                             D               D
  848       533602W97    4/6/2018        ER         MUTUAL       $10,300.00       8/21/2018      30           Yes         $30,000.00
  849       533616C92    4/7/2018        AM         MUTUAL         $500.00        8/30/2018      14           Yes         $30,000.00     $21,500.00     10/3/2018



                                                                                 Page 22
                                  Case 4:19-cv-01491 Document 37-1 Filed on 04/08/20 in TXSD Page 24 of 24
                                                    Exhibit 4 - RICO and Demand Appendix
   A           B              C             D             E              F              G           H             I               J             K               L
              Claim                      Patient      State Farm   Total P.A.I.N.    Date of      Days for   Demand at or   Policy Limits   Settlement
Event No.                Date of Loss                                                                                                                    Date of Mailing
            Number(s)                    Initials         Co.         Charges        Demand      Response    Above Limits     (BI/UM)        Amount
  850       533616C92      4/7/2018        JG          MUTUAL       $10,300.00       8/29/2018      14           Yes        $30,000.00      $30,000.00      9/7/2018
                                                                                                                  C                             D               D
  851       533724C56     4/15/2018        OV          MUTUAL        $500.00        10/29/2018      30                      $30,000.00
                                                                                                                                                D               D
  852       533724C56     4/15/2018        RV          MUTUAL       $10,900.00      10/29/2018      30           Yes        $30,000.00
  853       533788T92     4/16/2018        BP          MUTUAL       $10,300.00       8/27/2018      31           Yes        $50,000.00      $17,641.00    11/12/2018
                                                                                                                                                D               D
  854       533850Z26     4/22/2018        SP          MUTUAL       $20,100.00       10/5/2018      14           Yes        $30,000.00
                                                                                                                                                D               D
  855       533845K97     4/25/2018       BOR          MUTUAL       $10,300.00      11/20/2018      30           Yes        $50,000.00
                                                                                                                                                D               D
  856       533900R02     4/30/2018         LL         MUTUAL       $10,300.00      10/12/2018      14           Yes        $30,000.00
  857       534124Z86     5/15/2018         FL         MUTUAL       $10,000.00      10/12/2018      30           Yes        $30,000.00      $17,336.00     12/5/2018
  858       534128W53     5/16/2018       SRA          MUTUAL        $500.00         9/10/2018      20           Yes        $30,000.00      $12,213.00      2/6/2019
  859       754174B88     5/19/2018        SC          MUTUAL        $500.00         10/8/2018      28           Yes        $30,000.00      $24,000.00     1/30/2019
  860       534216Q10     5/23/2018        KO          MUTUAL       $10,300.00      11/15/2018      21           Yes        $50,000.00      $29,479.00      1/9/2019
                                                                                                                                                D               D
  861       534367X10      6/4/2018        EA          MUTUAL       $10,300.00       11/9/2018      21           Yes        $30,000.00
  862       534384R87      6/5/2018       MRB          MUTUAL       $19,500.00      11/30/2018      21           Yes        $30,000.00      $30,000.00      1/2/2019
                                                                                                                                                D               D
  863       534629V87     6/17/2018         JL         MUTUAL        $500.00        10/22/2018      14           Yes        $30,000.00
                                                                                                                                                D               D
  864       534614F24     6/21/2018        JAJ         MUTUAL       $10,300.00       10/8/2018      28           Yes        $30,000.00
  865       124756Q13      7/1/2018       JDA          MUTUAL       $20,100.00      11/18/2018      30           Yes        $30,000.00      $11,900.00     1/22/2019
  866       124756Q13      7/1/2018       VSL          MUTUAL       $19,800.00      11/18/2018      30           Yes        $30,000.00      $15,600.00     1/22/2019
                                                                                                                                                D               D
  867       534753W41      7/2/2018       WB           MUTUAL       $10,300.00       11/7/2018      14           Yes        $30,000.00
                                                                                                                                                D               D
  868       534753W41      7/2/2018        DB          MUTUAL       $10,300.00       11/7/2018      14           Yes        $30,000.00
                                                                                                                                                D               D
  869       534910C01     7/13/2018        OL          MUTUAL        $500.00        10/30/2018      21           Yes        $30,000.00
                                                                                                     C
  870       535034V07     7/20/2018       MMC          MUTUAL       $20,100.00       10/9/2018                   Yes        $50,000.00      $34,662.94     1/17/2019
                                                                                                                                                D               D
  871       535248Q97      8/6/2018        PD          MUTUAL       $10,300.00       12/5/2018      15           Yes        $30,000.00
                                                                                                                                                D               D
  872       535454N23     8/21/2018        YL          MUTUAL        $500.00        11/29/2018      30           Yes        $30,000.00
  873       535571K02     8/29/2018       MN           MUTUAL        $500.00        11/26/2018      10           Yes        $30,000.00      $15,500.00    12/16/2018

                        A) No written demand received
                        B) Demand is missing one or more pages
                        C) Not specified
                        D) Claim unpaid
                        E) Settlment Amounts Redacted




                                                                                    Page 23
